Title: September 1784
From: Washington, George
To: 




Having found it indispensably necessary to visit my Landed property west of the Apalacheon Mountains, and more especially that part of it which I held in Co-partnership with Mr. Gilbert Simpson—Having determined upon a tour into that Country, and having made the necessary preparations for it, I did, on the first day of this month (September) set out on my journey.
Having dispatched my equipage about 9 Oclock A.M., consisting of 3 Servants & 6 horses, three of which carried my Baggage, I set out myself in company with Docter James Craik; and after dining at Mr. Sampson Trammells (abt. 2 Miles above the Falls Church)  we proceeded to Difficult Bridge, and lodged at one Shepherds Tavern 25 Miles.


   
   Gilbert Simpson, Jr., son of the Gilbert Simpson who for many years leased part of Clifton’s Neck from GW, had since 1773 been manager of Washington’s Bottom, a 1,644–acre tract that GW owned on the west bank of the Youghiogheny River about 35 miles southeast of Fort Pitt. This land, now site of Perryopolis, Pa., was the first claimed by GW west of the Appalachians, having been surveyed for him in 1768 (William Crawford to GW, 7 Jan. 1769, DLC:GW; see “Remarks” entry for 15 Oct. 1770). In need of a settler to hold the tract against squatters and to begin clearing it for profitable cultivation, GW must have been pleased in the fall of 1772 to receive a letter from the younger Simpson, then living in Loudoun County, proposing a partnership to develop Washington’s Bottom. GW, of course, would provide the land; Simpson his personal services as manager; and both an equal amount of slaves, livestock, and supplies. “I Should think it my greatest duty” Simpson told GW, to act in this business “with the utmost Care and onnesty and as the land is so good, for indion Corn and meadows I make no dowt but it would in a five years add Sumthing wo[r]th[while] to your Fortune and a Reasonable Compency of good liveing to my Self” (Gilbert Simpson, Jr., to GW, 5 Oct. 1772, DLC:GW).


   
   Articles of agreement between the two men were promptly signed. However, GW soon had reason to regret it, for the partnership almost from the start proved to be more troublesome than profitable to him. Simpson did clear some land, build a cabin and outbuildings, plant crops, and eventually secure several tenants for various parts of the tract. Nevertheless, he sent to Mount Vernon not profits, but a flood of excuses, a remarkable self-pitying litany of troubles: bad weather, bad health, bad times, and a shrewish wife. Simpson was, in truth, a fickle and careless manager who knew only one art well, that of ingratiating himself with a studied humility and professions of good intentions while feathering his own nest.



   

   
   Simpson’s art, his remoteness from Mount Vernon, and the unavoidable neglect of GW’s personal affairs during the War of Independence all combined to stay the day of reckoning for the partnership. However, on 13 Feb. 1784, a few weeks after returning home from the war, GW dispatched a letter to Simpson demanding by 15 April “a full & complete settlement of our Partnership accounts, wherein every article of debit is to be properly supported by vouchers. . . . The world does not scruple to say that you have been much more attentive to your own interest than to mine. But I hope your Accots. will give the lie to these reports, by shewing that something more than your own emolument was intended by the partnership” (DLC:GW). Simpson was not able to give lie to the world’s opinion, and arrangements were soon made to dissolve the partnership. On 24 June 1784 GW wrote an advertisement announcing that on 15 Sept. at Washington’s Bottom, Simpson’s farm would be leased to the highest bidder and GW’s part of the partnership effects, including livestock, would be sold. Simpson was allowed to do as he wished with his share of the effects (Va. Journal, 15 July 1784; GW to Simpson, 10 July 1784, DLC:GW).


   
   Besides settling the partnership with Simpson, GW was going west to inspect his vacant bounty lands on the Ohio and Kanawha rivers (see entries for 10 Sept. and 4 Oct. 1784). A third main purpose of the trip was to learn about the possibilities for convenient water transportation between the Ohio Valley and the eastern seaboard, especially via the Potomac River (see entry for 3 Sept. 1784).



   
   Besides Dr. Craik and servants, GW was accompanied on this trip only by his nephew Bushrod Washington and Craik’s son William, both of whom joined the party at Berkeley Springs (see entry for 8 Sept. 1784). Others

wished to go, but GW declined to invite them. “It can be no amusement,” he wrote Craik 10 July 1784, “. . . to follow me in a tour of business, and from one of my tracts of Land to another; . . . nor wou’d it suit me to be embarrassed by the plans, movements or whims of others” (DLC:GW). Craik was invited not just because he was an old friend but also because he had lands near GW’s to which he needed to attend after his long service as a senior physician and surgeon in the Continental Army.


   
   GW’s baggage included “a Marquee, some Camp utensils, & a few Stores.” Each and to another; . . . nor wou’d it suit me to be embarrassed by the plans, movements or whims of others” (DLC:GW). Craik was invited not just because he was an old friend but also because he had lands near GW’s to which he needed to attend after his long service as a senior physician and surgeon in the Continental Army.


   
   GW’s baggage included “a Marquee, some Camp utensils, & a few Stores.” Each man was to bring his own bedding, a servant to look after his horses, and a gun if he wished to hunt (GW to Craik, 10 July 1784, and GW to John A. Washington, 30 June 1784, DLC:GW; see also entry for 22 Sept. 1784).



   
   Although GW today paid Sampson Trammell £1 6d. for expenses, Trammell’s place was not a licensed public ordinary (Cash Memoranda, DLC:GW). Rather, it must have been one of the many “Private houses” that the German traveler Johann David Schoepf found in Virginia about this time. “The distinction between Private and Public Entertainment,” Schoepf noted, “is to the advantage of the people who keep the so-called Private houses, they avoiding in this way the tax for permission to dispense rum and other drinks and not being plagued with noisy drinking-parties” (SCHOEPFJohann David Schoepf. Travels in the Confederation [1783–1784]. Translated and edited by Alfred J. Morrison. 2 vols. Philadelphia, 1911., 2:35). GW had stopped at Trammell’s house several times on the way to and from Leesburg 1763–64 (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 166, 184).



   
   “Difficult run,” GW informed John Gill 12 Nov. 1799, “is mirey, inconvenient and troublesome to cross at most seasons of the year, and in winter generally impassable, except at the bridge” (DLC:GW). Shepherd’s (Shepperd’s) tavern, apparently run by local resident John Shepherd (Shepperd), stood on the south, or Fairfax County, side of Difficult Run bridge. On the north, or Loudoun County, side lay a tract of about 275 acres of land that GW had bought from Bryan Fairfax in 1763 as a way station for wagons going between Mount Vernon and his Bullskin plantation. Because Bullskin had since that time been leased to tenants, this tract on Difficult Run was not now being used for any purpose, but GW had been disturbed during the previous year when someone, probably Shepherd, threatened to preempt a good mill site on his land through condemnation proceedings in the county court (Bryan Fairfax to GW, 4 Aug. 1783, Robert T. Hooe to GW, 23 May 1793, and GW to Bryan Fairfax, 26 Nov. 1799, DLC:GW).


 


Sep. 2. About 5 Oclock we set out from Shepperds; and leaving the Baggage to follow slowly on, we arrived about 11 Oclock ourselves at Leesburgh, where we Dined. The Baggage having joined we proceeded to Mr. Israel Thompsons & lodged makg. abt. 36 M.


   
   Dinner was at Thomas Roper’s ordinary (Cash Memoranda, DLC:GW).



   
   Israel Thompson (d. 1795), a Quaker, lived on a 700–acre plantation in the vicinity of Catoctin Creek in Loudoun County (will of Israel Thompson, 10 Jan. 1795, Loudoun County Wills, Book E, 87–92). His place had been recommended as a stage on the road by GW in 1761, but it was apparently neither a public nor private ordinary, for GW recorded no expenses here today or on any other occasion (GW to Charles Greene, 26 Aug. 1761, ViWsBCh).


 



   
3d. Having business to transact with my Tenants in Berkeley;  & others, who were directed to meet me at my Brother’s (Colo. Charles Washington’s), I left Doctr. Craik and the Baggage to follow slowly, and set out myself about Sun rise for that place—where after Breakfasting at Keys’s ferry  I arrived about 11 Oclock—distant abt. 17 Miles.
Colo. Warner Washington, Mr. Wormeley, Genl. Morgan, Mr. Snickers  and many other Gentlemen came here to see me & one object of my journey being to obtain information of the nearest and best communication between the Eastern & Western Waters; & to facilitate as much as in me lay the Inland Navigation of the Potomack; I conversed a good deal with Genel. Morgan on this subject, who said, a plan was in contemplation to extend a road from Winchester to the Western Waters, to avoid if possible an interference with any other State but I could not discover that Either himself, or others, were able to point it out with precision. He seemed to have no doubt but that the Counties of Frederk., Berkeley & Hampshire would contribute freely towards the extension of the Navigation of Potomack; as well as towards opening a Road from East to West.

   
   
   In the late 1760s and early 1770s GW leased the lands he owned on Bullskin and Evitts runs to ten tenants. Collection of rents from those tenants, as well as from ones in Loudoun and Fauquier counties, was much neglected during the war years, and what rents were received were paid mostly in badly depreciated currency. GW could do little about this last circumstance, having given lifetime leases that specified particular cash payments with no allowance for inflation (GW to John Armstrong, 10 Aug. 1779, DLC:GW). Nevertheless, he could collect the considerable balances still due and, being in need of ready cash, was determined to do so. On 28 Feb. of this year, he sent a stern warning to his Berkeley County tenants through Charles Washington: “if they do not settle & pay up their arrearages of Rent very soon I shall use the most efficatious means to do myself justice” (InU). One tenant, Isaac Collet, who held 200 acres on Bullskin, settled in April, but the others still had debts outstanding (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 22, 31, 32, 71, 72, 101, 113).


   
   
   Charles Washington had moved to the Shenandoah Valley from Fredericksburg in 1780, settling on land on Evitts Run which he had inherited from his half brother Lawrence. Charles’s new house, Happy Retreat, stood on a hill overlooking the run, near the southern edge of present-day Charles Town, W.Va. The town, named for him, was laid out on his property in 1786 (WAYLAND [1]John W. Wayland. The Washingtons and Their Homes. 1944. Reprint. Berryville, Va., 1973., 160–62; HENINGWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 12:370–71).



   
   Key’s (Keyes’) ferry on the Shenandoah River, about four miles east of Happy Retreat, had been authorized by the General Assembly in 1748 to run between William Fairfax’s land on the east bank and the land of Gersham Keyes (d. 1766) on the west bank (HENINGWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 6:18). John Vestal, apparently a tenant on Col. Fairfax’s land, kept the ferry for many years, and hence, it was often called Vestal’s ferry. Humphrey Keyes (1721–1793), son of Gersham, now lived on the west bank and was probably operating the ferry at this time (BROWNEFairfax Harrison, ed. “With Braddock’s Army: Mrs. Browne’s Diary in Virginia and Maryland.” Virginia Magazine of History and Biography 32 (1924): 305–20., 313–14, n.18; HARRISON [1]Fairfax Harrison. Landmarks of Old Prince William: A Study of Origins in Northern Virginia. Berryville, Va., 1964., 482, 511, n.124; KEYES“More about Keyes of Keyes’ Ferry.” Magazine of the Jefferson County Historical Society 8 (1942): 18., 18).



   
   Ralph Wormeley, Sr., of Rosegill, Middlesex County, was staying at his hunting lodge on the Shenandoah River, Berkeley Rocks, also known simply as The Rocks (Wormeley to GW, 16 July 1784, DLC:GW). Situated near the mouth of Long Marsh Run, about ten miles south of Happy Retreat, this lodge was at the heart of a tract of about 13,000 acres, which Wormeley is said to have bought on GW’s advice “many years before” (NORRIS [1]J. E. Norris, ed. History of the Lower Shenandoah Valley. 1890. Reprint. Berryville, Va., 1972., 484; CHAPPELEAR [2]Curtis Chappelear. “A Map of the Original Grants and Early Landmarks in Clarke County, Virginia, and Vicinity.” Proceedings of the Clarke County Historical Association 2 (1942): facing p. 56., map facing p. 56). The lodge and much of the land were given about this time to Wormeley’s son James (ROCKS“The Rocks.” Magazine of the Jefferson County Historical Society 10 (1944): 16–17., 16–17; WORMELEY“The Wormeley Family.” Virginia Magazine of History and Biography 35 (1927): 455–56; 36 (1928): 98–101, 283–93, 385–88; 37 (1929): 82–86., 37:84–85).



   
   Daniel Morgan (c.1735–1802), a rough-and-tumble frontiersman during his youth, had emerged during the Revolution as an American military hero and was now one of the most prominent men in Frederick County. Forced to retire from military service in 1781 because of the ill health that frequently plagued him in his latter years, Morgan went home to Frederick County and finished building his house, Saratoga, on his farm between Winchester and Berry’s ferry, near present-day Boyce, Va. Morgan shared GW’s interest in western lands, east-west transportation, and flour manufacturing. In the postwar years he obtained extensive holdings beyond the mountains and about 1785 became a partner in a large merchant mill near his house (HIGGINBOTHAMDon Higginbotham. Daniel Morgan: Revolutionary Rifleman. Chapel Hill, N.C., 1961.).



   
   Edward Snickers today offered to act as GW’s agent in leasing 571 acres of unsettled land near Snickers’s home which GW had bought from George Mercer in 1774. GW accepted the offer on the following day (GW to Snickers, 4 Sept. 1784, DLC:GW; CHAPPELEAR [2]Curtis Chappelear. “A Map of the Original Grants and Early Landmarks in Clarke County, Virginia, and Vicinity.” Proceedings of the Clarke County Historical Association 2 (1942): facing p. 56., map facing p. 56).


 



4th. Having finished my business with my Tenants (so far at least as partial payments could put a close to it)  and provided a waggon  for the transportation of my Baggage to the Warm springs (or Town of Bath)  to give relief to my Horses, which from the extreme heat of the weather began to rub & gaul, I set out after dinner, and reached Captn. Stroads  a Substantial farmers betwn. Opeckon Creek & Martinsburgh —distant by estimation 14 Miles from my Brothers.
Finding the Captn. an intelligent Man, and one who had been several times in the Western Country—tho’ not much on the communication between the North Branch of Potomack, & the Waters of Monongahela—I held much conversation with him—the result of which, so far as it respected the object I had in view, was, that there are two Glades which go under the denomination of the Great glades—one, on the Waters of Yohiogany, the other on those of Cheat River; & distinguished by the name of the Sandy Creek Glades —that the Road to the first goes by the head of Pattersons Creek—that from the accts. he has had of it, it is rough; the distance he knows not—that there is away to the Sandy Creek Glades from the great crossing of Yohiogany (on Braddocks road)  & a very good one; but how far the Waters of Potomack above Fort Cumberland, & the Cheat river from its Mouth are navigable, he professes not to know—and equally ignorant is he of the distance between them.
He says that old Captn. Thos. Swearengen  has informed him, that the navigable water of the little Kanhawa comes within a small distance of the Navigable Waters of the Monongahela, & that a good road, along a ridge, may be had between the two  & a young Man who we found at his House just (the Evening before) from Kentucke, told us, that he left the Ohio River at Weeling (Colo. David Shepperds), & in about 40 Miles came to red stone old Fort on the Monongahela, 50 Miles from its Mouth.
Captn. Strodes rout to the Westward having been, for the most part, by the way of New river and the Holsten, through (what is called) the Wilderness, to Kentucke, he adds that when he went out last fall he passed through Staunton, by the Augusta Springs, the Sweet springs, &ca. to the New River; on which he fell about ⟨10⟩ Miles as he was told above the Fall in that river, that these falls are about 70 Miles from the Mouth, that a Vessel could not pass them tho’ the perpendicular fall did not exceed Six feet.
The distance from Staunton to the [Augusta] Springs, according to his Acct., is 45 Miles; between the [Augusta and Sweet]

Springs 28 Miles; and from the Sweet Springs to the New River, 30; in all 103 from Staunton to the New River: from this part of the New River to the place called Chissels Mines, is passable for Canoes & Batteaux with little difficulty; & from thence to the Roanoke where it is as large as the Opeckon near his house is only 12 miles & a tolerable level Country.

   
   
   While at Happy Retreat, GW received from Thomas Griggs £24 of rent due for 200 acres on Bullskin Run, from Henry Whiting £50 12s. for 600 acres on Bullskin, from Samuel Scratchfield £6 for 113 acres on Evitts Run, and from David Fulton £10 for another 113 acres on Evitts Run (Cash Memoranda, DLC:GW; General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 199). None of these sums fully discharged the accounts on which they were paid. A few weeks later GW entrusted collection of all his rents in Berkeley, Frederick, Fauquier, and Loudoun counties to Battaile Muse of Berkeley County (GW to Muse, 3 Nov. 1784, DLC:GW).



   
   The wagon was hired from William Grantom (Grantum), a tenant on 226½ acres of GW’s Evitts Run land. Grantom was allowed £2 2s. on his unsettled rent account in return for use of his vehicle (Cash Memoranda, DLC:GW; General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 72).



   
   The small settlement at Warm Springs was officially established as the town of Bath in 1776, but continued to be known also as Warm Springs and Berkeley Springs (HENINGWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 9:247–49).



   
   John Strode (1736–1805) and his brother James Strode (died c.1795) both lived in this part of Berkeley County and both were called captain. While exploring in Kentucky in 1776, they each claimed 1,000 acres of land near present-day Winchester, Ky. Three years later those tracts were officially granted to the Strodes, and John returned to Kentucky to build a fort or station on his land. After recruiting settlers to defend his station against the British and Indians, he went home in the spring of 1780, and according to one of the settlers, who considered him “pretty much of a coward,” he “never came out again for three or four years after” (CLINKENBEARD“Reverend John D. Shane’s Interview with Pioneer William Clinkenbeard.” History Quarterly [Filson Club] 2 (1927-28): 95–128., 103–5; ALLENLucien Beckner. “John D. Shane’s Interview with Benjamin Allen, Clark County.” Filson Club Historical Quarterly 5 (1931): 63–98., 68, 95, n.7). John did settle in Kentucky with his family sometime after the war. James continued to live in Berkeley County, where he had been named a justice 1772 and a militia captain 1774. He became a trustee of Martinsburg in 1778 and of Darkesville in 1791 (BERKELEY [2]“Soldiers of Berkeley County, W.Va.” William and Mary Quarterly, 1st ser., 13 (1904-5): 29–36., 29).



   
   Martinsburg, established 1778, was the site of the Berkeley County courthouse (HENINGWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 9:569–71). It was named for Col. Thomas Bryan Martin.



   
   The Great Glades are natural marshy grasslands amid well-timbered ridges on both sides of Maryland’s western border. The Youghiogheny Glades are in the vicinity of Oakland, Md., and the Sandy Creek Glades are near Bruceton Mills, W.Va. (see entry for 26 Sept. 1784). Big Sandy Creek flows into the Cheat River, a main branch of the Monongahela. A short, convenient land route between the Cheat or Youghiogheny and the North Branch of Potomac in their navigable portions could effectively link the Ohio with the Chesapeake.



   
   Braddock’s Road, the route followed by Gen. Edward Braddock’s army in 1755, began at Fort Cumberland, Md., and ran to the vicinity of Fort Pitt by way of the Great Crossing, the Great Meadows, and Stewart’s Crossing. GW traveled part of this road 12–17 Oct. 1770 and 10–12 Sept. 1784.


   
   
   
   Thomas Swearingen, of Berkeley County, one of the early settlers of the Shenandoah Valley, lived on the Potomac River near Shepherdstown. For many years he ran a well-known ferry across the river to Maryland and at one time or another served as justice, vestryman, and burgess (HENINGWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 6:494, 8:263). His election as burgess occurred in 1756 when he and Hugh West were chosen over GW to represent old Frederick County, but two years later GW and Thomas Bryan Martin unseated Swearingen and West (FREEMANDouglas Southall Freeman. George Washington: A Biography. 7 vols. New York, 1948–57., 2:147, 320; GW to Robert Dinwiddie, 9 Oct. 1757, DLC:GW). During the French and Indian War, Swearingen was a captain in the Frederick County militia and for a time led a detachment of rangers (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1752–58, 458; Lord Fairfax to GW, 1 Sept. 1756, DLC:GW).



   
   The West Fork River, a main branch of the Monongahela, runs near the Little Kanawha in the vicinity of Bulltown, W.Va. (see entry for 24 Sept. 1784). Such a route, if practicable, would shorten the distance to the lower Ohio and could be completely controlled by Virginia.


   
   
   David Shepherd (1734–1795) left Frederick County with his family in the spring of 1770 and settled at the forks of Wheeling Creek near present-day Wheeling, W.Va. In 1777 he was appointed county lieutenant of newly formed Ohio County, which he successfully defended against Indian attack throughout the War of Independence (JOHNSTONRoss B. Johnston, ed. “West Virginians in the American Revolution.” West Virginia History 7 (1945–46): 54–64., 55; DANDRIDGEDanske Dandridge. Historic Shepherdstown. Charlottesville, Va., 1910., 192, 346). The route described by the young Kentuckian must be the one later used for part of the Cumberland or National Road. Red Stone Old Fort became the site of Brownsville, Pa., in 1785.



   
   The common route to Kentucky, first taken by Dr. Thomas Walker in 1750, went down the Shenandoah Valley to Ingles ferry on the New River (near present-day Radford, Va.), then on to the Holston River, and west through the mountains to the Cumberland Gap at the extreme southwestern tip of Virginia. However, in the fall of 1783 Strode apparently followed the alternate route by which Walker had returned from Kentucky, crossing New River farther north near the point where it is joined by the Greenbrier River (in the vicinity of present-day Hinton, W.Va.), and then following nearby Bluestone River west toward Tug Fork, a branch of the Big Sandy River (WALKERJ. Stoddard Johnston, ed. First Explorations of Kentucky: Doctor Thomas Walker’s Journal of an Exploration of Kentucky in 1750 . . .. Louisville, Ky., 1898., 70–75).


   
   Staunton, established 1761, was one of the major towns of the Shenandoah Valley. Augusta Springs must be Warm Springs, Va., now in Bath County but before 1791 in Augusta County. It was commonly called Augusta Warm Springs to distinguish it from the Warm Springs in Berkeley County (FITHIAN [2]Robert Greenhalgh Albion and Leonidas Dodson, eds. Philip Vickers Fithian: Journal, 1775–1776, Written on the Virginia-Pennsylvania Frontier and in the Army around New York. Princeton, N.J., 1934., 161). Sweet Springs was in Botetourt County, now Monroe County, W.Va.



   
   Chiswell’s Mines, now the site of Austinville, Va., were well-known lead and zinc mines on the banks of the New River about 120 miles upstream from the mouth of the Greenbrier. Discovered by Col. John Chiswell in 1756, they had been a particularly important resource for the Patriots during the War of Independence (W.P.A. [4]W.P.A. Writers’ Project. Virginia: Guide to the Old Dominion. American Guide Series. New York, 1940., 477–78). The New River actually comes closest to the Roanoke River, not near Chiswell’s Mines, but farther downstream in the vicinity of Ingles ferry. Strode also overstated the ease of navigating the New River up to Chiswell’s Mines, the way being obstructed by falls, rapids, and narrow twisting gorges (SOLECKIRalph S. Solecki. “An Archeological Survey of Two River Basins in West Virginia.” West Virginia History 10 (1948-49): 189–212, 319–432., 323). Nevertheless, because the New River flowed into the Kanawha, it was seriously considered for many years as a possible transportation link between the east and west.


 



   
5th. Dispatched my Waggon (with the Baggage) at day light; and at 7 Oclock followed it. Bated at one Snodgrasses, on Back Creek and dined there; About 5 Oclock P.M. we arrived at the Springs, or Town of Bath—after travelling the whole day through a drizling rain, 30 Miles.


   
   Robert Snodgrass ran the tavern which his father, William Snodgrass, an emigrant from Scotland, had built on Back Creek about 1740. The tavern site is near present-day Hedgesville, W.Va. (GARDINERMabel Henshaw Gardiner and Ann Henshaw Gardiner. Chronicles of Old Berkeley, a Narrative History of a Virginia County from Its Beginnings to 1926. Durham, N.C., 1938., 25, 39).



   
   Bath, despite ambitious plans for its development, had hardly changed during the war years. In the fall of 1783 Johann David Schoepf reported that it was a “little place . . . as yet in poor circumstances, made up of little, contracted, wooden cabins or houses scattered about without any order, most of them with no glass in the windows, being only summer residences” (SCHOEPFJohann David Schoepf. Travels in the Confederation [1783–1784]. Translated and edited by Alfred J. Morrison. 2 vols. Philadelphia, 1911., 1:310). With the close of the war, a building boom had begun which would result in 164 houses being erected in four years’ time (VAUGHANSamuel Vaughan. “Minutes Made by S. V. from Stage to Stage on a Tour to Fort Pitt or Pittsburgh in Company with Mr. Michl. Morgan Obrian, from Thence by S. V. Only through Virginia, Maryland, & Pensylvania (18 June to 4 Sept. 1787).” Manuscript diary in the collection of the descendants of Samuel Vaughan., 34).


 


6th. Remained at Bath all day and was shewed the Model of a Boat constructed by the ingenious Mr. Rumsey, for ascending rapid currents by mechanism; the principles of this were not only shewn, & fully explained to me, but to my very great satisfaction, exhibited in practice in private, under the injunction of Secresy, untill he saw the effect of an application he was about to make to the assembly of this State, for a reward.
The model, & its operation upon the water, which had been made to run pretty swift, not only convinced me of what I before thought next to, if not quite impracticable, but that it might be turned to the greatest possible utility in inland Navigation; and in rapid currents; that are shallow. And what adds vastly to the value of the discovery, is the simplicity of its works; as they may be made by a common boat builder or carpenter, and kept in

order as easy as a plow, or any common impliment of husbandry on a farm.

Having obtained a Plan of this Town (Bath) and ascertained the situation of my lots therein, which I examined; it appears that the disposition of a dwelling House; Kitchen & Stable cannot be more advantageously placed than they are marked in the copy I have taken from the plan of the Town; to which I refer for recollection, of my design; & Mr. Rumsey being willing to undertake those Buildings, I have agreed with him to have them finished by the 10th. of next July. The dwelling House is to be 36 feet by 24, with a gallery of 7 feet on each side of the House, the whole fronts. Under the House is to be a Cellar half the size of it, walled with Stone, and the whole underpined. On the first floor are to be 3 rooms; one of them 24 by 20 feet, with a chimney at the end (middle thereof)—the other two to be 12 by 16 feet with corner chimneys. On the upper Floor there are to be two rooms of equal sizes, with fire places; the Stair case to go up in the Gallery—galleries above also. The Kitchen and Stable are to be of the same size—18 by 22; the first with a stone Chimney and good floor above. The Stable is to be sunk in the ground, so as that the floor above it on the North, or side next the dwelling House, shall be level with the Yard—to have a partition therein—the West part

of which to be for a Carriage, Harness, and Saddles—the East for Hay or Grain—all three of the Houses to be shingled with  

Meeting with the Revd. Mr. Balmain at this place, he says the distance from Staunton to the Sweet Springs is 95 Miles; that is, 50 to what are commonly called the Augusta Springs & 45 afterwards. This differs widely from Captn. Strodes acct., and both say they have travelled the Road.
From Colo. Bruce whom I also found at this place, I was informed that he had travelled from the North Branch of Potomack to the Waters of Yaughiogany, and Monongahela—that the Potomk. where it may be made Navigable—for instance where McCulloughs path crosses it, 40 Miles above the old fort (Cumberland), is but about 6 Miles to a pretty large branch of the Yohiogany, but how far it is practicable to make the latter navigable

he knows not, never having explored it any length downwards—that the Waters of Sandy Creek, which is a branch of Cheat River, which is a branch of Monongahela, interlocks with these; and the Country between flat—that he thinks (in order to av[oi]d passing through the State of Pensylvania) this would be an eligable Rout using the ten Miles C[ree]k with a portage to the Navigable Waters of the little Kanhawa; which from report he says, are only 10 Miles apart. He adds that the distance from the North branch to Cheat Rivr. is great—and from the South branch greater, but it is to be observed that most of this information is from report—vague and not much to be depended upon. I therefore endeavoured to prevail upon Colo. Bruce to explore the Country from the North Branch of Potomack at McCulloughs path, or the highest practicable navigation on it to the Nearest Waters of Yohiogany—thence to Sandy Creek, & down that to its junction with the Cheat River—laying the whole down by actual surveys & exact measurement; which he has promised to do, if he can accomplish it. On my part I have engaged, if a Surveyor can be obtained, to run the Water of the little Kanhawa from the Mouth to the highest Navigation—thence across to ten miles Creek on the Monongahela, & up that to the Mo[uth] of Sandy Creek, in order to connect the two Works together, & form a proper plan with observations and even to continue up the Cheat River further, to see if a better communication cannot be had with the Potomack than by the Sandy Creek.
Having hired three Pack horses—to give my own greater relief—I sent my Baggage of this day about one oclock, and ordered those who had charge of it, to proceed to one Headricks at 15 Miles Creek, distant abt. ten miles, to Night, and to the old Town next day.


   
   
   James Rumsey (1743–1792) of Bath was a handsome and engaging jack-of-all-trades. Born in Cecil County, Md., he moved to the Warm Springs area from Baltimore about 1782, and although a man of relatively limited means and education, he had soon become owner of a sawmill and bloomery, partner in a store, contractor for building new bathhouses, and operator with Robert Throckmorton (Throgmorton) of a new boardinghouse “at the Sign of the Liberty Pole and Flag” (Md. Journal, 15 June 1784, 25 June 1784; NEWBRAUGHFrederick T. Newbraugh. Warm Springs Echoes About Berkeley Springs and Morgan County. 1967. 2d ed. Hagerstown, Md., [1971]., 1:15; TURNERElla May Turner. James Rumsey: Pioneer in Steam Navigation. Scottdale, Pa., 1930., 3–7).


   
   
   GW lodged at the boardinghouse (Cash Memoranda, DLC:GW), and there probably met Rumsey, whose chief interest, he found, was not business, but mechanical invention. The small model of the mechanical boat that GW saw today was designed somewhat paradoxically to be propelled forward by the force of the current against which it was to move. The “boat” actually consisted of two boats with a paddle wheel mounted between them. As the wheel turned with the current, it operated poles that were supposed to push against the river bottom, making the vessel “walk” upstream (Rumsey to GW, 10 Mar. 1785, GW to Hugh Williamson, 15 Mar. 1785, DLC:GW).


   
   
   Before leaving Bath, GW gave Rumsey a certificate attesting to the potential value of the invention and his faith in its ultimate success (7 Sept. 1784, DLC:GW). Rumsey promptly had the certificate published in several prominent newspapers, and soon obtained exclusive rights from the legislatures of Virginia, Maryland, and several other states to make and operate his mechanical boat, a necessary step to protect his invention in the absence of any national patent office. A modified full-scale version of the vessel was tried 9 and 13 Sept. 1786 on the Potomac River near Shepherdstown with little success. The poles slipped on the bottom on the first occasion, and the current was too slow to operate the poles on the second one (Rumsey to GW, 19 Sept. 1786, DLC:GW). Rumsey then abandoned this particular invention, having previously decided on developing a steamboat, a decision that led him in a more fruitful direction, but involved him in much controversy.



   
   In 1777 Fielding Lewis had secured lots 58 and 59 in the new town of Bath for GW at a cost of £100 15s. Virginia money (deed of trustees of Bath to GW, 25 Aug. 1777, GW ATLASLawrence Martin, ed. The George Washington Atlas. Washington, D.C., 1932., pl. 10; GW to Samuel Washington, 27 Oct. 1777, PHi: Gratz Collection). To maintain title to those lots, GW was now obliged by law to build “a dwelling-house twelve feet square at least” on each one by 1 Nov. 1785 (HENINGWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 9:247–49, 460, 10:108–9, 11:26). The kitchen and stable mentioned here, being placed on separate lots, would evidently fulfill that minimum requirement, giving GW freedom to locate his main house to best advantage with regard to the terrain. Rumsey never built the main house, because in April 1785 a fire burned his sawmill as well as all the lumber that he had cut for GW’s buildings (Rumsey to GW, 24 June 1785, DLC:GW). Fortunately for GW, the Virginia General Assembly extended the deadline for building on lots in Bath to 1 Oct. 1787 (HENINGWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 12:214–15). Rumsey built a kitchen and stable in the summer of 1786, but little was accomplished beyond satisfying the law, both structures being log cabins 17 by 19 feet, “badly built, and of bad timber” (George Lewis to GW, 25 Aug. 1786, DLC:GW). Rumsey received £73 1s. 4d. for his efforts (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 210).



   
   Alexander Balmain, or Balmaine (1740–1821), was an Anglican clergyman whose past duties had required him to travel widely and often in western Virginia. Born in Scotland, he came to Virginia as a young man to tutor Richard Henry Lee’s sons. He was ordained in England in Oct. 1772 and in the following year became assistant to the rector of the extensive frontier parish of Augusta. A staunch Patriot, he served on the committee of safety in Augusta County and during the War of Independence was a chaplain in the Virginia line. He was chosen rector of Frederick Parish in 1785 and served until his death (MEADE [1][William] Meade. Old Churches, Ministers and Families of Virginia. 2 vols. Philadelphia, 1857., 2:95, 285–86, 319; EATONDavid W. Eaton. Historical Atlas of Westmoreland County, Virginia Patents: Showing how Lands were Patented from the Crown & Proprietors of the Northern Neck of Virginia . . .. Richmond, 1942., 23). Balmain’s distances to the springs are accurate for the roads of the time.



   
   Normand Bruce served 1775–79 as a colonel in command of a battalion of Frederick County, Md., militia and for a time was county lieutenant (FREDERICK COUNTY“Journal of the Committee of Observation of the Middle District of Frederick County, Maryland. September 12, 1775–October 24, 1776.” Maryland Historical Magazine 10 (1915): 301–21; 11 (1916): 50–66, 157–75, 237–60, 304–21; 12 (1917): 10–21., 11:58; MD. COUNCIL, 1778–79William Hand Browne, ed. Journal and Correspondence of the Council of Maryland, April 1, 1778–October 26, 1779. Baltimore, 1901. In Archives of Maryland, vol. 21., 416–17, 546). On 1 Aug. 1783 the Maryland State Council, acting in accord with a resolution of the General Assembly, appointed him and Charles Beatty of Montgomery County “to examine, and report their Opinion of opening, clearing and making navigable the River Potomack . . . to the Line of this State, the Time the work would take, and the Expences” (MD. COUNCIL, 1781–84J. Hall Pleasants, ed. Journal and Correspondence of the State Council of Maryland, 1781–1784. Baltimore, 1931. In Archives of Maryland, vol. 48., 443; GW’s undated notes on their report are in MHi: Jeremiah Colburn Papers). Bruce wrote to GW 13 Nov. 1784 outlining a proposal for a Potomac Navigation Company, to be financed by issuing paper money, circulation of which, he argued, would greatly benefit the general economy (NUTEGrace L. Nute. “Washington and the Potomac: Manuscripts of the Minnesota Historical Society, (1754) 1769–1796 I [and] II.” American Historical Review 28 (1922–23): 497–519, 705–22., 706–10).



   
   McCullough’s Path, named for an early Indian trader, was a rough trail running from Winchester to a point near the junction of the Cheat and Monongahela rivers. Crossing the South Branch of the Potomac at Moorefield, Va. (now W.Va.), it went through the Allegheny Front at Greenland Gap and over the North Branch of the Potomac near present-day Gormania, W.Va. In Maryland it crossed the Youghiogheny west of present-day Oakland and then passed again into Virginia, crossing Big Sandy Creek at present-day Bruceton Mills, W.Va. (MCCULLOUGH’S PATH“McCullough’s Pack Horse Path.” Glades Star 1 (1941-49): 297–99., 297–98; W.P.A. [5]W.P.A. Writers’ Project. West Virginia: A Guide to the Mountain State. American Guide Series. New York, 1941., 98). GW traveled most of the northern part of McCullough’s Path 25–26 Sept. 1784.



   
   Tenmile Creek in Harrison County, W.Va., is a branch of the West Fork River.



   
   GW later obtained a rough sketch map of this region from Bruce (GW ATLASLawrence Martin, ed. The George Washington Atlas. Washington, D.C., 1932., pl. 25).



   
   GW engaged drivers with the horses (Cash Memoranda, DLC:GW).



   
   Fifteenmile Creek flows into the Potomac River in eastern Allegany County, Md. In 1784 the main road to Fort Cumberland crossed the creek near its mouth and continued on 19 miles to Col. Thomas Cresap’s Oldtown settlement and then 15 miles farther to the old fort (SCHARF [3]J. Thomas Scharf. History of Western Maryland. Being a History of Frederick, Montgomery, Carroll, Washington, Allegany, and Garrett Counties from the Earliest Period to the Present Day; Including Biographical Sketches of Their Representative Men. 2 vols. 1882. Reprint. Baltimore, 1968., 2:1328; GRIFFITHDennis Griffith. Map of the State of Maryland . . . June 20th, 1794. Philadelphia, 1795., map).


 


8th. Set out about 7 oclock with the Doctr. (Craik) his Son William, and my Nephew Bushrod Washington; who were to make the tour with us. About ten I parted with them at 15 Miles Creek, & recrossed the Potomack (having passed it abt. 3 Miles from the Springs before) to a tract of mine on the Virginia side which I find exceedingly rich, & must be very valuable. The lower end of the Land is rich White oak; in places springey; and in the winter wet. The upper part is exceedingly rich, and covered with Walnut of considerable size many of them. Note—I requested a Mr. McCraken at whose House I fed my horses, & got a snack, & whose Land joins mine—to offer mine to any who might apply for £10 the first year, £15 the next, and £25 the third—the Tenant not to remove any of the Walnut timber from off the Land; or to split it into rails; as I should reserve that for my own use.
After having reviewed this Land I again recrossed the river & getting into the Waggon road pursued my journey to the old

Town where I overtook my Company & baggage. Lodged at Colo. Cresaps—abt. 35 Miles this day.
   

   
   William Craik (b. 1761) studied law and began practice, probably about this time, in Charles and St. Mary’s counties, Md. He was chief justice of the fifth judicial district of Maryland 1793–96 and 1801–2 and a member of Congress from Maryland 1796–1801. He died before 1814 (CONGRESSIONAL DIRECTORYBiographical Directory of the United States Congress, 1774–1989. Washington, D.C., 1989., 796).



   
   Bushrod Washington (1762–1829), eldest son of John Augustine and Hannah Bushrod Washington, was long a favorite of GW. After attending the College of William and Mary, Bushrod served briefly as a volunteer cavalryman during the Virginia campaign of 1781 and early the following year went to Philadelphia, where with the help of a recommendation and 100 guineas from GW, he began studying law under politically prominent James Wilson (GW to Wilson, 19 Mar. 1782, typescript from PSC, and 22 Mar. 1782, DLC:GW). His studies were now finished, and he was temporarily “at leisure . . . waiting the arrival of his Law Library” to set up practice in Virginia. Somewhat ill earlier in the year, Bushrod had left his father’s Westmoreland County home in July and had gone to Warm Springs in order “to confirm his health and be in readyness” for the western trip (John A. Washington to GW, 8 July 1784 and July 1784, MH).


   
   
   This 240–acre tract in Hampshire County (now Morgan County, W.Va.) had remained virtually undeveloped since GW acquired it by patent from Thomas, Lord Fairfax, in 1753 (SIMSEdgar B. Sims. Sims Index to Land Grants in West Virginia. Charleston, 1952., 803). In an effort to derive some real benefit from the land at last, GW announced in conjunction with the 24 June 1784 advertisement of his Washington’s Bottom property that he would lease this Hampshire tract for a term of seven years to the highest bidder at Bath on 7 Sept. (Va. Journal, 15 July 1784). As GW’s actions of this date indicate, no satisfactory offer was received while he was in Bath. The tract apparently was not leased during GW’s lifetime, and over the years much timber was taken off it by trespassers.


   
   Ovid McCraken appears in the 1784 Hampshire County census as head of a family of nine whites (HEADS OF FAMILIES, VA.Heads of Families at the First Census of the United States Taken in the Year 1790: Virginia; Records of the State Enumerations, 1782 to 1785. 1908. Reprint. Baltimore, 1970., 72). In 1799 Squire Virgil McCraken lived next to GW’s land (Isaac Weatherington to GW, 24 Aug. 1799. ViHi).



   
   Col. Thomas Cresap, now about 90 years old, had been blind for several months, but a visitor to Oldtown in May 1785 reported, “his other faculties are yet unimpaired his sense Strong and Manly and his Ideas flow with ease” (MATHEWSCatharine Van Cortlandt Mathews. Andrew Ellicott: His Life and Letters. New York, 1908., 34).


 


9th. Having discharged the hired Horses which were obtained at the Springs, & hired one more only to supply the place of one of mine, whose back was much hurt, we had them loaded by Six oclock, and was about to set out when it began to rain; which looking very likely to continue thro’ the day, I had the Loads taken of to await the issue.
At this place I met with a Man who lives at the Mouth of ten Miles Creek on Monongahela, who assured me, that this Creek is not Navigable for any kind of Craft a Mile from its Mouth; unless the Water of it is swelled by rain; at which time he has known Batteaux brought 10 or 12 miles down it. He knows little of the Country betwn. that and the little Kanhawa & not more of that above him, on the Monongahela.
The day proving rainy we remained here.
 


10th. Set off a little after 5 Oclock altho’ the morning was very unpromissing. Finding from the rains that had fallen, and description of the Roads, part of which between the old Town & this place (old Fort Cumberland)  we had passed, that the progress of my Baggage would be tedeous, I resolved (it being Necessary) to leave it to follow; and proceed on myself to Gilbert Simpson’s, to prepare for the Sale which I had advertised of my moiety of the property in co-partnership with him and to make arrangements for my trip to the Kanhawa, if the temper & disposition of the Indians should render it advisable to proceed. Accordingly, leaving Doctr. Craik, his Son, and my Nephew with it, I set out with one Servant only. Dined at a Mr. Gwins at the Fork of the Roads leading to Winchester and the old Town, distant from the latter abt. 20 Miles & lodged at Tumbersons at the little Meadows 15 Miles further.

The Road from the Old Town to Fort Cumberland we found tolerably good, as it also was from the latter to Gwins, except the Mountain which was pretty long (tho’ not steep) in the assent and discent; but from Gwins to Tumberson’s it is intolerably bad—there being many steep pinches of the Mountain—deep & miry places and very stony ground to pass over. After leaving the Waters of Wills Creek which extends up the Mountain (Alligany) two or three Miles as the road goes, we fell next on those of George’s Creek, which are small—after them upon Savage River which are more considerable; tho’ from the present appearance of them, does not seem capable of Navigation.


   
   Abandoned since 1765, the fort lay in ruins. The town of Cumberland, Md., was laid out here in 1785 and was established officially by act of the General Assembly 20 Jan. 1787 (VAUGHANSamuel Vaughan. “Minutes Made by S. V. from Stage to Stage on a Tour to Fort Pitt or Pittsburgh in Company with Mr. Michl. Morgan Obrian, from Thence by S. V. Only through Virginia, Maryland, & Pensylvania (18 June to 4 Sept. 1787).” Manuscript diary in the collection of the descendants of Samuel Vaughan., 30; LOWDERMILKWill H. Lowdermilk. History of Cumberland, (Maryland): From the Time of the Indian Town, Caiuctucuc, in 1728, Up to the Present Day, Embracing an Account of Washington’s First Campaign, and Battle of Fort Necessity, Together with a History of Braddock’s Expedition, &c., &c., &c. 1878. Reprint. Baltimore, 1971., 256, 258–61).



   
   Evan Gwin (Gwyn, Gwynne) ran a well-known tavern on Braddock Run about five miles west of Fort Cumberland near present-day Allegany Grove, Md. (VAUGHANSamuel Vaughan. “Minutes Made by S. V. from Stage to Stage on a Tour to Fort Pitt or Pittsburgh in Company with Mr. Michl. Morgan Obrian, from Thence by S. V. Only through Virginia, Maryland, & Pensylvania (18 June to 4 Sept. 1787).” Manuscript diary in the collection of the descendants of Samuel Vaughan., 29; WESTERN MD.“Journeys of George Washington thru Western Maryland.” Glades Star 1 (1941–49): 289–95., 290).



   
   The Red House tavern was built at Little Meadows in the 1760s by Joseph Tomlinson (d. 1797) and was taken over eventually by his son Jesse Tomlinson (c.1753–1840). Several travelers refer to the place as “Tumblestone’s” or “Tumbleston’s,” apparent corruptions of “Tomlinson’s”; in GW’s ledger entry for this date, it is called “Tumblestowns” (TOMLINSON“Jesse Tomlinson of the Little Meadows” and “More about the Tomlinsons.” Glades Star 1 (1941–49): 69–71, 96., 69–71, 96; General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 200). Traces of Braddock’s 1755 camp at Little Meadows were still “easily discernable” as late as 1794 (WELLFORD“A Diary Kept by Dr. Robert Wellford, of Fredericksburg, Virginia, during the March of the Virginia Troops to Fort Pitt (Pittsburg) to Suppress the Whiskey Insurrection in 1794.” William and Mary Quarterly, 1st ser., 11 (1902–3): 1–19., 10).



   
   Between Fort Cumberland and Gwin’s tavern the main road went over Wills (now Haystack) Mountain at Sandy Gap rather than around the mountain by the longer, leveler route which Braddock’s army took through the Narrows of Wills Creek (LACOCKJohn Kennedy Lacock. “Braddock Road.” Pennsylvania Magazine of History and Biography 38 (1914): 1–38., 6–12).


   
   
   the waters of wills creek: apparently Braddock Run, a tributary of that creek. West of Gwin’s tavern the road followed the narrow valley of Braddock Run through the front of the Allegheny Range, passing Piney Mountain on the north and Dans Mountain on the south. About 2½ miles upstream, near present-day Clarysville, Md., the road left the run and continued west to the headwaters of George’s Creek in the vicinity of present-day Frostburg, Md., and then over Big Savage Mountain to the headwaters of the Savage River, a tributary of the North Branch of Potomac. Beyond the Savage River the road crossed Little Savage Mountain, Wolf Swamp, and Meadow Mountain, at the western foot of which lay the Little Meadows (LACOCKJohn Kennedy Lacock. “Braddock Road.” Pennsylvania Magazine of History and Biography 38 (1914): 1–38., 12–18; TOMLINSON“Jesse Tomlinson of the Little Meadows” and “More about the Tomlinsons.” Glades Star 1 (1941–49): 69–71, 96., 69).


 


11th. Set out at half after 5 oclock from Tumbersons, & in about 1½ Miles came to what is called the little crossing of Yohiogany—the road not bad. This is a pretty considerable water and, as it is said to have no fall in it, may, I conceive, be improved into a valuable navigation; and from every Acct. I have yet been

able to obtain, communicates nearest with the No. Branch of Potomack of any other. Breakfasted at one Mounts, or Mountains, 11 Miles from Tumberson’s; the road being exceedingly bad, especially through what is called the shades of death. Bated at the great crossing [of the Youghiogheny], which is a large Water, distant from Mounts’s 9 Miles, and a better road than between that and Tumbersons. Lodged at one Daughertys, a Mile & half short of the Great Meadows—a tolerable good House. The Road between the [Great] Crossing and Daughertys is, in places, tolerable good, but upon the whole indifferent—distant from the crossing 12 Miles.


   
   Little Crossing was a ford of the Little Youghiogheny (now Casselman) River about a mile east of present-day Grantsville, Md. This river flows north into Pennsylvania and then west to join the Youghiogheny at Confluence, Pa. (LACOCKJohn Kennedy Lacock. “Braddock Road.” Pennsylvania Magazine of History and Biography 38 (1914): 1–38., 19, n.44; VAUGHANSamuel Vaughan. “Minutes Made by S. V. from Stage to Stage on a Tour to Fort Pitt or Pittsburgh in Company with Mr. Michl. Morgan Obrian, from Thence by S. V. Only through Virginia, Maryland, & Pensylvania (18 June to 4 Sept. 1787).” Manuscript diary in the collection of the descendants of Samuel Vaughan., 28).



   
   Joseph Mountain kept a tavern on the eastern slope of Negro Mountain in Washington (now Garrett) County, Md. (WESTERN MD.“Journeys of George Washington thru Western Maryland.” Glades Star 1 (1941–49): 289–95., 291). “Mr. Mountain,” reported a traveler in November of this year, “has a Sufficiency of Liquors and Provisions but falls short in the Article of Bedding—he has but three one Occupied by himself and Wife one by the small Children and the Other by the Bar-Maid” (MATHEWSCatharine Van Cortlandt Mathews. Andrew Ellicott: His Life and Letters. New York, 1908., 27). Another traveler ten years later referred to the place as “Mountain’s hovel” (WELLFORD“A Diary Kept by Dr. Robert Wellford, of Fredericksburg, Virginia, during the March of the Virginia Troops to Fort Pitt (Pittsburg) to Suppress the Whiskey Insurrection in 1794.” William and Mary Quarterly, 1st ser., 11 (1902–3): 1–19., 11).


   
   
   Along Braddock’s Road there were two Shades of Death, both areas of exceptionally dark and dense woods. The Little Shades of Death, the one most noticed by travelers, lay between Little Savage and Meadow mountains in the vicinity of Twomile Run. The Big Shades of Death, the one to which GW here refers, must have been near the confluence of Big and Little Shade Runs, about a mile west of present-day Grantsville, Md. (HULBERT [1]Archer Butler Hulbert. Braddock’s Road and Three Relative Papers. Vol. 4, Historic Highways of America. Cleveland, 1903., 195; LACOCKJohn Kennedy Lacock. “Braddock Road.” Pennsylvania Magazine of History and Biography 38 (1914): 1–38., 17–18). The names apparently were unrelated to the events of the Braddock expedition, being merely descriptions of the natural gloom of the areas (Fitzpatrick, DiariesJohn C. Fitzpatrick, ed. The Diaries of George Washington, 1748–1799. 4 vols. Boston and New York, 1925., 2:288, n.2). There were also Shades of Death in northeastern and south central Pennsylvania (DONEHOOGeorge P. Donehoo. A History of the Indian Villages and Place Names in Pennsylvania. Harrisburg, Pa., 1928., 184; W.P.A. [6]W.P.A. Writers’ Project. Pennsylvania: A Guide to the Keystone State. American Guide Series. New York, 1940., 501).



   
   James Daugherty of Fayette County, Pa. (WESTERN MD.“Journeys of George Washington thru Western Maryland.” Glades Star 1 (1941–49): 289–95., 291).


 


12th. Left Daughertys about 6 Oclock, stopped a while at the Great Meadows, and viewed a tenament I have there, which appears to have been but little improved, tho capable of being turned to great advantage, as the whole of the ground called the Meadows may be reclaimed at an easy comparitive expence & is a very good stand for a Tavern. Much Hay may be cut here when the ground is laid down in Grass & the upland, East of the Meadow, is good for grain.
Dined at Mr. Thomas Gists at the Foot of Laurel [Hill], distant from the Meadows 12 Miles, and arrived at Gilbert Simpsons about 5 oclock 12 Miles further. Crossing the Mountains, I found

tedeous and fatieguing. From Fort Cumberland to Gwins took me one hour and ten Minutes riding—between Gwins & Tumbersons I was near 6 hours and used all the dispatch I could—between Tumbersons and Mounts’s I was full 4 hours—between Mounts’s and the [Great] crossing upwards of 3 hours—between the crossing and Daughertys 4 hours—between Daughertys and Gists 4¼ and between Gists and Simpsons upwards of 3 hours and in all parts of the Road that would admit it I endeavoured to ride my usual travelling gate of 5 Miles an hour.
In passing over the Mountains, I met numbers of Persons & Pack horses going in with Ginsang; & for salt & other articles at the Markets below; from most of whom I made enquiries of the Nature of the Country between the little Kanhawa and ten Miles Creek (which had been represented as a short and easy portage) and to my surprize found the Accts. wch. had been given were so far from the truth that numbers with whom I conversed assured me that the distance between was very considerable—that ten Miles Ck. was not navigable even for Canoes more than a Mile from its mouth and few of them, altho I saw many who lived on different parts of this Creek would pretend to guess at the distance [to the Little Kanawha].
I also endeavoured to get the best acct. I could of the Navigation of Cheat River, & find that the line which divides the States of Virginia & Pensylvania crosses the Monongahela above the Mouth of it; wch. gives the Command thereof to Pensylvania—that where this River (Cheat) goes through the Laurel hill, the Navigation is difficult; not from shallow, or rapid water, but from an immense quantity of large Stones, which stand so thick as to render the passage even of a short Canoe impracticable—but I could meet with no person who seemed to have any accurate knowledge of the Country between the navigable, or such part as could be made so, of this River & the No. Branch of Potomack. All seem to agree however that it is rought & a good way not to be found.
The Accts. given by those Whom I met of the late Murders, & general dissatisfaction of the Indians, occasioned by the attempt of our people to settle on the No. West side of the Ohio, which they claim as their territory; and our delay to hold a treaty with them, which they say is indicative of a hostile temper on our part, makes it rather improper for me to proceed to the Kanhawa agreeably to my original intention, especially as I learnt from some of them (one in particular) who lately left the Settlement of Kentucke that the Indians were generally in arms, & gone, or

going, to attack some of our Settlements below and that a Party Who had drove Cattle to Detroit had one of their Company & several of their Cattle killed by the Indians—but as these Accts. will either be contradicted or confirmed by some whom I may meet at my Sale the 15th. Instt. my final determination shall be postponed ’till then.


   
   GW’s 234½ acres at Great Meadows were offered for lease on a ten-year term to the highest bidder at Washington’s Bottom 15 Sept. (GW’s advertisement, in Va. Journal, 15 July 1784). The right to patent this tract, which straddled Braddock’s Road and embraced virtually all of the meadows, had been bought by GW 4 Dec. 1770 for 30 pistoles, or £35 5s. Virginia currency, a price GW considered high. Due to a variety of circumstances, the patent was not issued until 28 Feb. 1782 (bill of sale from Lawrence Harrison to GW, 4 Dec. 1770, DLC:GW; General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 344; GW to Charles Simms, 22 Sept. 1786, DLC:GW; HULBERT [2]Archer Butler Hulbert, ed. Washington and the West: Being George Washington’s Diary of September, 1784. Kept during his journey into the Ohio Basin in the interest of a commercial union between the Great Lakes and the Potomac River. New York, 1905., 137; UMBLER. E. Umble. “Mt. Washington, Fort Necessity, Park and Shrine.” In Fort Necessity and Historic Shrines of the Redstone Country: Washington Bi-centennial Issue, 1732–1932, pages 36–67. Uniontown, Pa., 1932., 36). Writing to Thomas Freeman about the Great Meadows tract on 23 Sept. 1784, GW noted that “there is a house on the premises, arable land in culture, and meadow inclosed” (DLC:GW), but as his observations here indicate, those improvements must have been small and in poor condition. In a letter to Freeman written 22 Sept. 1785, GW urged the necessity not only “of reclaiming the Meadow” but of “putting the whole under a good fence” and building a dwelling house, kitchen, and stable (DLC:GW).



   
   North American ginseng, Panax quinquefolius, was a staple of the China trade, being a common substitute for the oriental variety, P. schinseng, roots of which the Chinese used extensively in medicines. While crossing Laurel Hill in 1783, Johann David Schoepf met “a man . . . who was taking to Philadelphia some 500 pounds of ginseng-roots . . . on two horses. He hoped to make a great profit because throughout the war little of this article was gathered, and it was now demanded in quantity by certain Frenchmen [for the China trade]” (SCHOEPFJohann David Schoepf. Travels in the Confederation [1783–1784]. Translated and edited by Alfred J. Morrison. 2 vols. Philadelphia, 1911., 1:236–37).


 


13th. I visited my Mill, and the several tenements on this Tract (on which Simpson lives). I do not find the Land in general equal to my expectation of it. Some part indeed is as rich as can be, some other part is but indifferent—the levellest is the coldest, and of the meanest quality—that which is most broken, is the richest; tho’ some of the hills are not of the first quality.
The Tenements, with respect to buildings, are but indifferently improved—each have Meadow and arable [land], but in no great quantity. The Mill was quite destitute of Water. The works & House appear to be in very bad condition and no reservoir of Water—the stream as it runs, is all the resource it has. Formerly there was a dam to stop the Water; but that giving way it is brought in a narrow confined & trifling race to the forebay, wch. and the trunk, which conveys the water to the Wheel are in bad

order. In a word, little rent, or good is to be expected from the present aspect of her.


   
   Gilbert Simpson’s plantation or farm covered about 600 of the 1,644 acres GW owned at Washington’s Bottom. Included on it were 152 acres of fenced meadow, “a good Dwelling House, Kitchen, Barn, Stable, and other necessary Buildings, 110 bearing Apple Trees &c.” (GW’s advertisement, in Va. Journal, 15 July 1784). The gristmill stood about a mile from the farm on the bank of Washington’s Run, a small stream that flowed into the Youghiogheny River about three-fourths of a mile below the mill.



   
   GW had spared little expense in making this large stone gristmill as fine as possible. Its construction, which had taken nearly two years, cost him between £1,000 and £1,200 (GW’s land memorandum, 25 May 1794, DLC:GW), and after William Crawford saw it “go for the first time” in spring 1776, he assured GW that “I think it the best Mill I ever saw any where, tho’ I think one of a less value would have done as well” (20 Sept. 1776, DLC:GW). Equipped with two pairs of millstones made of local rock, which the alcoholic but skilled millwright Dennis Stephens deemed “equal to English burr,” the mill was supposed to grind “incredibly fast” when working (GW’s advertisement, in Va. Journal, 15 July 1784). The shambles that GW found today in his first view of the mill should not have surprised him knowing what he did of his partner and manager Gilbert Simpson. “I never hear of the Mill under the direction of Simpson,” he wrote Lund Washington 20 Aug. 1775, “without a degree of warmth & vexation at his extreame stupidity” (NN).


 


14th. Remained at Mr. Gilbert Simpsons all day. Before Noon Colo. Willm. Butler and the Officer Commanding the Garrison at Fort Pitt, a Captn. Lucket came here. As they confirmed the reports of the discontented temper of the Indians and the Mischiefs done by some parties of them and the former advised me not to prosecute my intended trip to the Great Kanhawa, I resolved to decline it.
This day also, the people who lives on my land on Millers run came here to set forth their pretensions to it; & to enquire into my right. After much conversation, & attempts in them to discover all the flaws they could in my Deed, &ca.; & to establish a fair and upright intention in themselves; and after much Councelling which proceeded from a division of opinion among themselves—they resolved (as all who live on the Land were not here) to give me their definitive determination when I should come to the Land, which I told them would probably happen on Friday or Saturday next.


   
   William Butler (1745–1789), of Pittsburgh, was known to GW to be a good woodsman and something of an expert in Indian warfare. Both before

and after the War of Independence, Butler was an Indian trader in the Ohio Valley. During the war, as a lieutenant colonel in the Pennsylvania line, he was assigned by GW to help defend the New York frontier 1778–79. In Oct. 1778 he led a small expedition of Continental soldiers which destroyed a number of Indian villages near Unadilla, N.Y., and the following year he was responsible for wiping out several more Indian settlements in the vicinity of Lake Cayuga. In all Butler served nearly seven years in the Continental Army before retiring 1 Jan. 1783 (BOATNER [1]Mark Mayo Boatner III. Encyclopedia of the American Revolution. New York, 1966., 152; CHALFANTElla Chalfant. A Goodly Heritage: Earliest Wills on an American Frontier. Pittsburgh, 1955., 69–70; GW to Continental Congress, 22 July 1778, and GW to John Stark, 5 Aug. 1778, DLC:GW).



   
   David Luckett of Maryland had very recently assumed command of the small detachment of underpaid and ill-clad Marylanders who currently occupied Fort Pitt (FRONTIER FORTSReport of the Commission to Locate the Site of the Frontier Forts of Pennsylvania. 2 vols. [Harrisburg], Pa., 1896., 2:151–52). Although sometimes addressed as captain, the rank the fort’s commander apparently was supposed to hold, Luckett was a lieutenant, having advanced only one grade since entering the Continental Army as an ensign in 1779 (EVANSHallock F. Raup, ed. “Journal of Griffith Evans, 1784–1785.” Pennsylvania Magazine of History and Biography 65 (1941): 202–33., 227; Craig Bayard & Co., to Luckett, 27 May 1785, DNA:PCC, Item 163; HEITMAN [1]Francis B. Heitman. Historical Register of Officers of the Continental Army during the War of the Revolution, April, 1775, to December, 1783. 1893. Rev. ed. Washington, D.C., 1914., 271). He requested the War Department on 1 Aug. 1784 to relieve him of his command before 20 Sept.; “I can’t,” he declared, “think of spending my time and Substance in so trifling a Service as the present without some advantage” (DNA:PCC, Item 60). Nevertheless, he remained in charge at Fort Pitt until after 7 June 1785, when Congress finally permitted him to retire from the army (JCCWorthington Chauncey Ford et al., eds. Journals of the Continental Congress, 1774-1789. 34 vols. Washington, D.C., 1904–37., 28:435).


   
   Luckett probably came to Simpson’s today in response to a letter which GW had sent to Fort Pitt 10 July, requesting the use of public boats there, if any, and “three or Four trusty Soldiers” from the garrison to go down the Ohio (DLC:GW).



   
   The situation, GW explained in a letter to Henry Knox 5 Dec. 1784, did not “render it prudent . . . to run the risk of insult.” In another year the Kanawha lands might be usurped by “people who [will] set me at defiance, under the claim of pre-occupancy . . . but as the land cannot be removed . . . I thought it better to return, than to make a bad matter worse by hazarding abuse from the Savages of the Country” (DLC:GW). That danger was real, according to Thomas Freeman. “Had you Proceded on you[r] Tour down the River,” Freeman wrote GW 9 June 1785, “I believe it would have been attended with the most dreadfull Consequences. The Indians by what means I can’t say had Intelligence of your Journey and Laid wait for you. Genl. [James] Wilkinson fell in their Hands and was taken for you and with much difficulty of Persuasion & Gifts got away. This is the Common Report & I believe the Truth” (DLC:GW).



   
   GW’s 2,813–acre tract on Millers Run, a branch of Chartiers Creek, lay in Washington County about eight miles northwest of present-day Canonsburg, Pa. William Crawford surveyed this tract for GW in 1771, but almost from the start Crawford was hard put to keep unauthorized settlers off it. To protect GW’s claim he built four cabins on the tract in 1772 and engaged a man to stay there (Crawford to GW, 1 May 1772, DLC:GW). However, he still had to reckon with the wily speculator George Croghan. Miffed because GW questioned his land titles and declined to buy any tract from him, Croghan arbitrarily extended his already overblown claims to include the Millers Run land and urged settlers to move on it. The result was that 10 or 12 persons occupied the tract in the fall of 1773 without purchasing or leasing from either GW or Croghan. “There is no geting them of without

by Force of Arms,” Crawford wrote GW 29 Dec. 1773, and such tactics would be of little use, because “they will com back Emedetly as soon as my back is turnd. They man I put on the Land, they have drove away, and Built a house so Colse to his dore that he cannot get into the house at the dore” (DLC:GW).


   
   On 5 July 1774 GW obtained a patent for his Millers Run land from Virginia, which was then disputing Pennsylvania’s jurisdiction over what is now southwestern Pennsylvania (Va. Colonial Patents, Book 42, 516–18, Vi Microfilm). Although Virginia gave up its rights to the area six years later, its grants there remained valid, being recognized by Pennsylvania as the price for Virginia’s concession (CRUMRINE [3]Boyd Crumrine. “The Boundary Controversy between Pennsylvania and Virginia; 1748–1785.” Annals of the Carnegie Museum 1 (1901–2): 505–24., 521–23). Nevertheless, the people on Millers Run questioned GW’s title on grounds that Crawford was not a Virginia county surveyor in 1771; that his survey was registered and the patent granted after they moved on the land; and that the tract was deserted when they occupied it.


   
   Among the arguments GW later made in response were that Crawford did not have to be a county surveyor because the land was surveyed under a military warrant; that most of the present occupants did not move on the land until after the date of his patent; that none of them ever took any steps to obtain a patent; that Crawford improved and had the land occupied long before anyone else did; and that the settlers were frequently warned over the years that they were trespassing. In short, he was convinced that the Millers Run people had taken “a very ungenerous advantage” of him (GW to John Harvie, 19 Mar. 1785, and GW to Thomas Smith, 14 July 1785 and 10 Sept. 1785, DLC:GW).


 


15th. This being the day appointed for the Sale of my moiety of the Co-partnership stock—Many People were gathered (more out of curiosity I believe than from other motives) but no great Sale made. My Mill I could obtain no bid for, altho I offered an exemption from the payment of Rent 15 Months. The Plantation on which Mr. Simpson lives rented well—Viz. for 500 Bushels of Wheat payable at any place with in the County that I, or my Agent should direct. The little chance of getting a good offer in money, for Rent, induced me to set it up to be bid for in Wheat.
Not meeting with any person who could give me a satisfactory acct. of the Navigation of the Cheat River (tho’ they generally agreed it was difficult where it passed thro’ the Laurel Hill) nor any acct. of the distance & kind of Country between that, or the Main branch of the Monongahela and the Waters of Potomack—nor of the Country between the little Kanhawa and the Waters of Monongahela tho’ all agreed none of the former came near ten Miles Creek as had been confidently asserted; I gave up the intention of returning home that way—resolving after settling matters with those Persons who had seated my Lands on Millers run, to return by the way I came; or by what is commonly called the Turkey foot Road.
   

   
   The general shortage of hard currency was evident in the bidding for GW’s livestock and other effects on Simpson’s place. The crier whom GW hired to conduct the sale could elicit only £3 6s. 8d. Virginia currency in cash from the crowd, but bonds and notes received may have totaled as much as £146 18s. 7¾d. Virginia currency (Cash Memoranda, DLC:GW; General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 233).


   
   Wheat about this time cost GW 5s. 6d. to 6s. Virginia currency a bushel in the Mount Vernon area (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 182). Thus, he had good reason to be pleased with the rent set for Simpson’s plantation. However, the deal had one major drawback; the tenant was to be Gilbert Simpson. Simpson was reluctant to commit himself to more than a one-year lease and acquiesed to the advertised ten-year term only at GW’s insistence. “I told him explicitly,” GW later remembered, that “he must take it for the period on which it was offered, or not at all; as I did not intend to go thro’ the same trouble every year by making an annual bargain for it.” In consideration of Simpson’s leasing the plantation, he was allowed to hire GW’s slaves there, now about eight in number, at a rate that GW considered “cheap” (GW to Thomas Freeman, 16 Oct. 1785, DLC:GW). Nevertheless, by the following spring Simpson was threatening to quit his lease, “the seasons being difficult and the Rent so high” (Thomas Freeman to GW, 9 June 1785, DLC:GW). He apparently left Washington’s Bottom by the end of the year (Thomas Freeman to GW, 27 July 1785, DLC:GW).



   
   Turkey Foot Road, a relatively new alternative to much of Braddock’s Road, offered travelers a more direct route between Fort Cumberland and Fort Pitt than had previously been available. However, it failed to become popular, and most of it was later abandoned. The western end of Turkey Foot Road connected with Braddock’s Road near present-day Mount Pleasant, Pa., about 12 miles northeast of Washington’s Bottom. From that junction the road ran southeast to the Turkey Foot settlement on the Youghiogheny River (now Confluence, Pa.) and then turned more to the east, crossing the Alleghenies to Wills Creek, through the Narrows of which it passed to Fort Cumberland (WELLFORD“A Diary Kept by Dr. Robert Wellford, of Fredericksburg, Virginia, during the March of the Virginia Troops to Fort Pitt (Pittsburg) to Suppress the Whiskey Insurrection in 1794.” William and Mary Quarterly, 1st ser., 11 (1902–3): 1–19., 16–17; VEECHJames Veech. The Monongahela of Old; or, Historical Sketches of South-Western Pennsylvania to the Year 1800. 1892. Reprint. Pittsburgh, 1910., 34; see also entries for 22 Sept. and 4 Oct. 1784).


 


16th. Continued at Simpsons all day—in order to finish the business which was begun yesterday. Gave leases to some of my Ten[an]ts on the Land whereon I now am.


   
   GW’s tract at Washington’s Bottom contained, besides Simpson’s 600–acre plantation and the mill tract, five small farms leased to tenants whose names and length of tenure are not fully clear (Thomas Freeman to GW, 18 Dec. 1786, DLC:GW). Some of the tenants were much behind in their rent, and as there was evidently some confusion, real or feigned, about the terms under which they were leasing, GW today took the opportunity to explain his terms in person and to make new and apparently more stringent leases with them. Nevertheless, when GW’s agent attempted to collect rents a few months later, the tenants denied that any were then due, claiming that they had agreed to take the new leases only on the “footing that all arrears whatever was done away” (Thomas Freeman to GW, 9 June 1785, DLC:GW).

GW vigorously refuted that argument and demanded payment; legal action was threatened and may have eventually been taken (GW to Thomas Freeman, 16 Oct. 1785, and Freeman to GW, 27 July 1785, DLC:GW).


 


17th. Detained here by a settled Rain the whole day—which gave me time to close my accts. with Gilbert Simpson, & put a final end to my Partnership with him. Agreed this day with a Major Thomas Freeman to superintend my business over the Mountains, upon terms to be inserted in his Instructions.

   
   
   “I do not expect,” GW had written Simpson 10 July 1784, “to be compensated for my losses, nor mean to be rigid in my settlement, yet common sense, reason and justice, all require that I should have a satisfactory account rendered of my property which has been entrusted to your care, in full confidence of getting something for ten or twelve years use of it” (DLC:GW). Details of the settlement are vague. Some division of the livestock and other effects on the plantation apparently had been made before the sale, and at some time during GW’s visit, Simpson gave him a Negro woman who was supposedly a slave worth £30, but who later was found to be entitled to her freedom (Thomas Freeman to GW, 18 Dec. 1786, DLC:GW). On 16 Sept., Simpson paid GW £4 11s. 8d. Virginia currency in cash and today gave him a bond for £26 13s. 6d. Pennsylvania currency, or £21 6s. 7¼d. Virginia currency, leaving about £600 Virginia currency due GW mostly on account of money spent to build the mill (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 87, 138). In an attempt to recover part of that sum, GW later tried to collect $339 53/90 that the Confederation government owed the partnership for flour and meal sold during the war, but seems to have had little success (GW to Clement Biddle, 27 July 1785, WRITINGSJohn C. Fitzpatrick, ed. The Writings of George Washington from the Original Manuscript Sources, 1745–1799. 39 vols. Washington, D.C., 1931–44., 28:211–12; GW to Biddle, 18 May 1786, DLC:GW). The partnership account was closed with the cryptic undated note: “Settled by a payment in depreciated paper Money”; no amount was indicated, and no attempt was made to balance the figures (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 138).



   
   Thomas Freeman of Red Stone served as GW’s western agent until the spring of 1787, when he moved to Kentucky (Freeman to GW, 18 Dec. 1787, DLC:GW; General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 233). He may be the Thomas Freeman who served as a justice of the peace in Mercer County, Ky., from 1790 until his death there in 1808 (SHELBY“Excerpts from Executive Journal of Governor Isaac Shelby.” Register of the Kentucky State Historical Society 28 (1930): 203–13., 203, 208; MERCER COUNTY“Mercer County, Kentucky: Abstracts of Will Books 3 and 4.” Register of the Kentucky State Historical Society 37 (1939): 94–115., 104, 106, 107). GW gave written instructions to him on 22 Sept.


 


18th. Set out with Doctr. Craik for my Land on Millers run (a branch of Shurtees [Chartier’s] Creek). Crossed the Monongahela at Deboirs Ferry—16 Miles from Simpsons—bated at one Hamiltons about 4 Miles from it, in Washington County, and lodged at a Colo. Cannons on the Waters of Shurtees Creek—a kind hospitable Man; & sensible.
Most of the Land over which we passed was hilly—some of it

very rich—others thin. Between a Colo. Cooks and the Ferry the Land was rich but broken. About Shurtee, & from thence to Colo. Cannon’s, the soil is very luxurient and very uneven.


   
   James Devore (d. 1779) operated this ferry as early as July 1773, running it from his house on the northeast bank of the river across to the mouth of Pigeon Creek, now the site of Monongahela, Pa. It was established as a public ferry Feb. 1775 by the Virginia court for the district of West Augusta, which then claimed jurisdiction over the area, and in Oct. 1778 it was further established by act of the Virginia General Assembly (CRUMRINE [1]Boyd Crumrine, ed. “Minute Book of the Virginia Court Held at Fort Dunmore (Pittsburgh) for the District of West Augusta, 1775–1776.” Annals of the Carnegie Museum 1 (1901–2): 525–68., 531; HENINGWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 9:546). Joseph Parkinson, who settled at the mouth of Pigeon Creek about 1770, apparently took over the ferry after Devore’s death and soon began operating it under Pennsylvania jurisdiction (VAN VOORHISJohn S. Van Voorhis. The Old and New Monongahela. 1893. Reprint. Baltimore, 1974., 83–84; MULKEARN AND PUGHLois Mulkearn and Edwin V. Pugh. A Traveler’s Guide to Historic Western Pennsylvania. Pittsburgh, 1954., 329–30). However, the name “Devore’s Ferry” continued to be used by some travelers until at least 1804 (FOORDBayrd Still. “To the West on Business in 1804, an Account, with Excerpts from His Journal, of James Foord’s Trip to Kentucky in 1804.” Pennsylvania Magazine of History and Biography 64 (1940): 1–21., 19).



   
   David Hamilton of Ginger Hill and John Hamilton (1754–1837), who lived nearby, were both prominent residents of the Mingo Creek area west of Devore’s ferry. Both men later became Washington County judges, and both became much involved with the rebels in the Whiskey Insurrection of 1794. John Hamilton served as Washington County sheriff 1793–96 and as a United States congressman for one term 1805–7 (CONGRESSIONAL DIRECTORYBiographical Directory of the United States Congress, 1774–1989. Washington, D.C., 1989., 1057; BALDWIN [2]Leland D. Baldwin. Whiskey Rebels: The Story of a Frontier Uprising. 1939. Rev. Ed., Pittsburgh, 1968., 247).



   
   John Canon (c.1740-1798), of Washington County, owned about 800 acres on Chartiers Creek, site of present-day Canonsburg, Pa., which he laid out in 1787. A justice of the Virginia courts for the district of West Augusta and for Yohogania County 1775–80, he was appointed a Washington County justice in 1785, serving until his death. His title of colonel derived from service as a sublieutenant of the Washington County militia 1781–83. Canon acted as GW’s western agent 1786–94, but proved unsatisfactory in his attention to GW’s business (CRUMRINE [2]Boyd Crumrine. History of Washington County, Pennsylvania, with Biographical Sketches of Many of Its Pioneers and Prominent Men. Philadelphia, 1882., 226; WASHINGTON COUNTY SUPPLY TAX—1781“Effective Supply Tax for the County of Washington. 1781.” Pennsylvania Archives, 3d ser., 22 (1898): 699–782., 713; GW to Thomas Smith, 23 Sept. 1789, DLC:GW).



   
   Edward Cook (1738–1808), of Fayette County, lived near the Monongahela River in the vicinity of present-day Belle Vernon, Pa. His handsome limestone mansion built 1774–76 was reputed to be at that time “the most pretentious home west of the Alleghenies” (MULKEARN AND PUGHLois Mulkearn and Edwin V. Pugh. A Traveler’s Guide to Historic Western Pennsylvania. Pittsburgh, 1954., 242). A conservative and well-to-do Presbyterian elder, Cook owned a number of slaves (HEADS OF FAMILIES, PA.Heads of Families at the First Census of the United States Taken in the Year 1790: Pennsylvania. 1908. Reprint. Baltimore, 1970., 111). In 1776 he was a member of both the Pennsylvania Provincial Congress and the state constitutional convention and during the war served as county sublieutenant and eventually county lieutenant of Westmoreland County, which embraced all of present-day Fayette County before Fayette’s formation in 1783 (EGLEWilliam H. Egle. “The Constitutional Convention of 1776: Biographical Sketches of Its Members.” Pennsylvania Magazine of History and Biography 3 (1879): 96–101, 194–201, 319–30, 438–46; 4 (1880): 89–98, 225–33, 361–72., 3:320).


 


19th. Being Sunday, and the People living on my Land, apparently very religious, it was thought best to postpone going among them till tomorrow—but rode to a Doctr. Johnsons who had the Keeping of Colo. Crawfords (Surveying) records—but not finding him at home was disappointed in the business which carried me there.
   
   
   
   These settlers were Seceders, a Presbyterian sect that had broken with the Church of Scotland in 1733 in a dispute over lay control, especially in the calling of ministers. The Scottish Seceders had formed the Associate Synod in 1745. Rev. Matthew Henderson organized a Seceder congregation in the Chartiers Creek area in 1775 and currently had charge of it and another Seceder group near present-day Buffalo, Pa. (BUCKSolon J. Buck and Elizabeth Hawthorn Buck. The Planting of Civilization in Western Pennsylvania. Pittsburgh, 1939., 120, 408; MULKEARN AND PUGHLois Mulkearn and Edwin V. Pugh. A Traveler’s Guide to Historic Western Pennsylvania. Pittsburgh, 1954., 319, 338).


   
   
   Four Johnstons held property in the neighborhood of Col. John Canon’s home in 1781: John Johnston, 300 acres; William Johnston, 134 acres; William Johnston, Sr., 360 acres; and Mathew Johnston, 300 acres (WASHINGTON COUNTY SUPPLY TAX—1781“Effective Supply Tax for the County of Washington. 1781.” Pennsylvania Archives, 3d ser., 22 (1898): 699–782., 715).


 


20th. Went early this Morning to view my Land, & to receive the final determination of those who live upon it. Having obtained a Pilot near the Land I went first to the plantation of Samuel McBride, who has about 5 Acres of Meadow & 30 of arable Land under good fencing—a Logged dwelling house with a punchion roof, & stable, or small barn, of the same kind—the Land rather hilly, but good, chiefly white oak. Next—
James McBride. 3 or 4 Acres of Meadow. 28—Do. of Arable Land. Pretty good fencing—Land rather broken, but good—white & black oak mixed—A dwelling House and barn (of midling size) with Puncheon roofs.
Thomas Biggart. Robt. Walker living thereon as a Tenant. No Meadow. Abt. 20 Acres of Arable Land. A dwelling House and single Barn—fences tolerable and Land good.
William Stewart. 2½ Acres of Meadow. 20 Do. of Arable Land. Only one house except a kind of building adjoining for common purposes—Good Land and Midling fences.
Matthew Hillast [Hillis]. Has within my line—abt. 7 Acres of Meadow. 3 besides, Arable—also a small double Barn.
Brice McGeechen [McGeehan]. 3 Acres of Meadow. 20 Do. arable—under good fencing. A small new Barn good.
Duncan McGeechen [McGeehan]. 2 Acres of Meadow. 38 Do. Arable Land. A good single Barn, dwelling House Spring House & several other Houses. The Plantation under good fencing.
David Reed. Claimed by the last mentioned (Duncan McGeechin). 2 Acres of Meadow. 18 Do. Arable Land. No body living on this place at present—the dwelling House and fencing in bad order.
John Reed Esquire. 4 Acres of Meadow. 38 Do. Arable Do. A small dwelling House—but Logs for a large one, a still House—good Land and fencing.
David Reed. 2 Acres of Meadow. 17 Do. arable. A good logged dwelling House with a bad roof—several other small Houses and

an indifferent Barn, or Stable—bad fences; but very good Land.
William Hillas [Hillis]. 20 Acres of Arable Land. No Meadow. But one house, and that indifferent—fences not good.
John Glen. 2 or 3 Acres of Meadow within my Line—his plantation & the rest of his Land without.
James Scott. Placed on the Land by Thomas Lapsley. Has 17 acres under good fencing—only a dwelling House (which stops the door of a Cabbin built by Captn. Crawford)—white oak Land—rather thin—but good bottom to clear for Meadow.
Matthew Johnson. 2 Acres of Meadow. 24 Do. Arable Land. A good Logged house—Materials for a dble. Barn—very gd. Land, but indifferent fences.
James Scott. A large Plantation—about 70 Acres of Arable Land. 4 Do. of improved Meadow. Much more may be made into Meadow. The Land very good, as the fences also are. A Barn dwelling House & some other Houses.
The foregoing are all the Improvements upon this Tract which contains 2813 acres.
The Land is leveller than is common to be met with in this Part of the Country, and good; the principal part of it is white oak, intermixed in many places with black oak; and is esteemed a valuable tract.
Dined at David Reeds, after which Mr. James Scot & Squire [John] Reed began to enquire whether I would part with the Land, & upon what terms; adding, that tho’ they did not conceive they could be dispossed, yet to avoid contention, they would buy, if my terms were moderate. I told them I had no inclination to sell; however, after hearing a great deal of their hardships, their religious principles (which had brought them together as a society of Ceceders) and unwillingness to seperate or remove; I told them I would make them a last offer and this was—the whole tract at 25/. pr. Acre, the money to be paid at 3 annual payments with Interest; or to become Tenants upon leases of 999 years, at the annual Rent of Ten pounds pr. ct. pr. Ann. The former they had a long consultation upon, & asked if I wd. take that price at a longer credit, without Interest, and being answered in the negative they then determined to stand suit for the Land; but it having been suggested that there were among them some who were disposed to relinquish their claim, I told them I would receive their answers individually; and accordingly calling upon them as they stood
James Scott
William Stewart

Thomas Lapsley
Saml. McBride
Brice McGeechin
Thomas Biggar
David Reed
William Hillas
James McBride
Duncan McGeechin
Matthew Johnson
John Reed &
John Glen—they severally answered, that they meant to stand suit, & abide the Issue of the Law.
This business being thus finished, I returned to Colo. Cannons in company with himself, Colo. Nevil, Captn. Swearingen (high Sherif) & a Captn. Richie, who had accompanied me to the Land.


   
   
   Although the arable and meadow lands total only a little more than 400 acres, the settlers also claimed much uncleared land, thus disputing most, if not all, of GW’s 2,813 acres. In 1781 Washington County taxed them for holdings in the Millers Run area ranging in size from 40 acres for James McBride and 70 acres for Thomas Biggert to 500 acres for David Reed and 800 acres for Duncan McGeehan. William Hillis and tenant Robert Walker had no land there then; the rest held between 200 and 350 acres each (WASHINGTON COUNTY SUPPLY TAX—1781“Effective Supply Tax for the County of Washington. 1781.” Pennsylvania Archives, 3d ser., 22 (1898): 699–782., 713–20, 774).


   
   
   Not all of the settlers’ lands lay within GW’s lines. Matthew Hillis’s 300 acres and John Glenn’s 250 acres adjoined GW’s tract, overlapping it only slightly. Samuel McBride’s 350 acres were in tracts of 200 and 150 acres respectively, one of which probably lay out of the disputed area. Portions of some of the other settlers’ claims may likewise have been outside of GW’s tract. In addition, several settlers owned lands in other parts of Washington County. William Stewart had 150 acres and Thomas Lapsley 100 acres to the east in Peters Township; Robert Walker had 250 acres to the west in Donegal Township; James McBride had 300 acres and Thomas Biggert 250 acres to the north in Robinson Township (WASHINGTON COUNTY SUPPLY TAX—1781“Effective Supply Tax for the County of Washington. 1781.” Pennsylvania Archives, 3d ser., 22 (1898): 699–782., 715–17, 729, 758, 761–62, 768, 774).


   
   
   Thomas Biggert (c.1740–1829) settled on his land in Robinson Township soon after bringing his family to America from Ireland in 1773, but Indian troubles forced his removal to Millers Run for most of the war years. Now, with his 70 acres on Millers Run leased to Robert Walker, he apparently was living again in Robinson Township, where he remained until his death (CRUMRINE [2]Boyd Crumrine. History of Washington County, Pennsylvania, with Biographical Sketches of Many of Its Pioneers and Prominent Men. Philadelphia, 1882., 901).


   
   
   Biggert was typical of the Millers Run claimants in that he did not leave Washington County. The claimants were not itinerants drifting west with the frontier, but nearly all family men with strong ties to church and community. Of the 15 men named here by GW, 12 obtained warrants for additional Washington County lands between 1784 and 1789 (see WASHINGTON COUNTY WARRANTEES“Warrantees of Land in the County of Washington. 1784–1892.” Pennsylvania Archives, 3d ser., 26 (1899): 529–624.), and only 3 of their names do not appear in the 1790 Washington County census: Thomas Lapsley was nearby in Allegheny County, while Brice McGeehan and William Hillis are not listed in Pennsylvania (HEADS OF FAMILIES, PA.Heads of Families at the First Census of the United States Taken in the Year 1790: Pennsylvania. 1908. Reprint. Baltimore, 1970., 16, 245–58). In the 1800 census only Duncan McGeehan’s name is missing from the state. Lapsley was still in Allegheny County; Brice McGeehan appears in Beaver County; and William Hillis was in Washington County, where the other 11 names remain (see PA. IN 1800John D. Stemmons, ed. Pennsylvania in 1800: A Computerized Index to the 1800 Federal Population Schedules of the State of Pennsylvania with Other Aids to Research. Salt Lake City, 1972.).


   
   
   Thomas Biggert was also typical of his claimants in his relative obscurity. Only the brothers David Reed and Squire John Reed (d. 1816) achieved any real local prominence. Having moved to Millers Run from Lancaster County, Pa., in 1777, they served as officers in the frontier militia during the war: David as a captain and John as a lieutenant. Upon creation of Washington County in 1781, John Reed became one of the first justices of the county court and was again appointed a judge in 1788 (CRUMRINE [2]Boyd Crumrine. History of Washington County, Pennsylvania, with Biographical Sketches of Many of Its Pioneers and Prominent Men. Philadelphia, 1882., 859–60; PA. RANGERS“List of Soldiers Who Served as Rangers on the Frontiers. 1778–1783.” Pennsylvania Archives, 3d ser., 23 (1898): 193–356., 266, 282, 310).



   
   
   According to a Reed family tradition, GW today replied to James Scott and the Reeds “with dignity and some warmth, asserting that they had been forewarned by his agent, and the nature of his claim fully made known; that there could be no doubt of its validity, and rising from his seat and holding a red silk handkerchief by one corner, he said, ‘Gentlemen, I will have this land just as surely as I now have this handkerchief’” (CRUMRINE [2]Boyd Crumrine. History of Washington County, Pennsylvania, with Biographical Sketches of Many of Its Pioneers and Prominent Men. Philadelphia, 1882., 858–59).


   
   The unexpected unity with which the Millers Run people stood against GW today was attributed by GW and his Pennsylvania lawyer Thomas Smith to the influence of James Scott, Jr., whom Smith viewed as “the ringleader or director of the rest” (Smith to GW, 7 Nov. 1786, DLC:GW). GW’s suit apparently was considered to be somewhat of a test case; “I have . . . been told,” GW wrote Edmund Randolph 13 Aug. 1785, “that the decision of this case will be interesting to numbers whose rights are disputed on similar grounds” (DLC:GW). Scott, a brother of Washington County’s influential court clerk Thomas Scott, certainly must have been aware of the local political implications of the suit, as was Thomas Smith. In a letter to GW dated 9 Feb. 1785, Smith declared: “I . . . have the strong & fomented prejudices of Party to contend with, and I have some reason to believe that a good deal of art & management were used before the People were prevailed with to stand the Ejectments” (DLC:GW). Nevertheless, all of the defendants fought GW to the last in court (Smith to GW, 7 Nov. 1786, DLC:GW).


   
   The only claimant who did not stand with the others today was Matthew Hillis (d. 1803). Most of his 300 acres lay outside of GW’s tract, leaving only a small portion in dispute, apparently not enough to justify the expense of a defense against GW’s suit (WASHINGTON COUNTY SUPPLY TAX—1781“Effective Supply Tax for the County of Washington. 1781.” Pennsylvania Archives, 3d ser., 22 (1898): 699–782., 774; CRUMRINE [2]Boyd Crumrine. History of Washington County, Pennsylvania, with Biographical Sketches of Many of Its Pioneers and Prominent Men. Philadelphia, 1882., 860). In 1787 GW agreed to consider Hillis “as a preferable purchaser of that piece which runs along his line so as to include his improvements, provided it does not affect the sale of the rest” (GW to John Canon, 13 April 1787, DLC:GW). No such sale was ever made to Hillis.


   
   
   Presley Nevill (1756–1818), a wealthy and aristocratic young man, lived on Chartiers Creek about six miles west of Pittsburgh in a house known as Woodville. Nearby on the opposite side of the creek stood Bower Hill, home of his father, John Nevill (1731–1803), who at this time was in Philadelphia serving as a member of the Pennsylvania Supreme Executive Council (PA. ARCH., COL. REC.Colonial Records of Pennsylvania. 16 vols. Harrisburg, 1840–53., 14:209). The Nevills moved to Chartiers Creek from Frederick County, Va., about 1775, but served in the Virginia line during the War of Independence, John being breveted a brigadier general and Presley a lieutenant colonel in the course of the war. A favorite of Lafayette, Presley served for a time as one of the marquis’s aides-de-camp. He was captured with the Virginia troops at Charleston, S.C., in 1780, but was exchanged the following year, and served until the end of the war (BALDWIN [2]Leland D. Baldwin. Whiskey Rebels: The Story of a Frontier Uprising. 1939. Rev. Ed., Pittsburgh, 1968., 45–46; HEITMAN [1]Francis B. Heitman. Historical Register of Officers of the Continental Army during the War of the Revolution, April, 1775, to December, 1783. 1893. Rev. ed. Washington, D.C., 1914., 308).



   
   Van Swearingen (died c.1793) was high sheriff of Washington County from Nov. 1781 to Nov. 1784. He and his brother Andrew Swearingen apparently moved to this area from Virginia in the early 1770s (CRUMRINE [2]Boyd Crumrine. History of Washington County, Pennsylvania, with Biographical Sketches of Many of Its Pioneers and Prominent Men. Philadelphia, 1882., 710–11; D.A.R. Mag., 44:310). In the War of Independence he commanded an independent company in western Pennsylvania Feb. to Aug. 1776 and then served three years as a captain in the 8th Pennsylvania Regiment. Detached to Daniel Morgan’s riflemen in 1777, he fought at Saratoga where he was wounded and temporarily captured (PA. ARCH.Samuel Hazard et al., eds. Pennsylvania Archives. 9 ser., 138 vols. Philadelphia and Harrisburg, 1852–1949., 2d ser., 10:647–49; HEITMAN [1]Francis B. Heitman. Historical Register of Officers of the Continental Army during the War of the Revolution, April, 1775, to December, 1783. 1893. Rev. ed. Washington, D.C., 1914., 390). GW considered Swearingen a superb officer for “Frontier, desultory service” (GW to Daniel Brodhead, 25 June 1779, DLC:GW). Nevertheless, he received no promotion and resigned from the army Aug. 1779.



   
   Matthew Ritchie (d. 1798), of Washington County, was a well-to-do bachelor who over a period of years acquired large landholdings in southwestern Pennsylvania. He was appointed sublieutenant for the county in 1781, was a county representative to the General Assembly 1782–84, and became a judge of the county court of common pleas in 1784. Ritchie bought all of GW’s land on Millers Run 1 June 1796 for $12,000 (CRUMRINE [2]Boyd Crumrine. History of Washington County, Pennsylvania, with Biographical Sketches of Many of Its Pioneers and Prominent Men. Philadelphia, 1882., 483, 859).


 


21st. Accompanied by Colo. Cannon & Captn. Swearingin who attended me to Debores ferry on the Monongahela which seperates the Counties of Fayette & Washington, I returned to Gilbert Simpson’s in the Afternoon; after dining at one Wickermans Mill near the Monongahela.
Colo. Cannon, Captn. Sweringin & Captn. Richie all promised to hunt up the Evidences which could prove my possession & improvement of the Land before any of the present Occupiers ever saw it.


   
   Devore’s ferry in 1784 connected Westmoreland and Washington counties; in 1788 the northeast landing of the ferry became part of newly formed Allegheny County while the southeast landing remained part of Washington County. GW apparently did not realize that he had crossed from Fayette to Westmoreland County near Col. Edward Cook’s house on 18 Sept. (BUCKSolon J. Buck and Elizabeth Hawthorn Buck. The Planting of Civilization in Western Pennsylvania. Pittsburgh, 1939., 172; ALLEGHENYThomas Cushing. History of Allegheny County, Pennsylvania. Chicago, 1889., pt. 1, 120).



   
   Adam Wickerham of Washington County, a German immigrant, lived on the bank of the Monongahela near Devore’s ferry. According to tradition, he avoided arrest during the Whiskey Insurrection of 1794 by feigning idiocy (VAN VOORHISJohn S. Van Voorhis. The Old and New Monongahela. 1893. Reprint. Baltimore, 1974., 165–67).


 



22d. After giving instructions to Major Thomas Freeman respecting his conduct in my business, and disposing of my Baggage which was left under the care of Mr. Gilbert Simpson—consisting of two leather & one linnen Valeses with my Marquee & horseman’s Tent Tent Poles & Pins—all my bedding except Sheets (which I take home with me)—the equipage Trunk containing all that was put into it except the Silver Cups and Spoons—Canteens—two Kegs of Spirits—Horse Shoes &ca. I set out for Beason Town, in order to meet with & engage Mr. Thos. Smith to bring Ejectments, & to prosecute my Suit for the Land in Washington County, on which those, whose names are herein inserted, are settled. Reached Beason Town about dusk about (the way I came) 18 Miles.
Note. In my equipage Trunk and the Canteens—were Madeira and Port Wine—Cherry bounce—Oyl, Mustard—Vinegar and Spices of all sorts—Tea, and Sugar in the Camp Kettles (a whole loaf of white sugar broke up, about 7 lbs. weight). The Camp Kettles are under a lock, as the Canteens & Trunk also are. My fishing lines are in the Canteens.
At Beason Town I met with Captn. Hardin who informed me, as I had before been informed by others, that the West fork of Monongahela communicates very nearly with the waters of the little Kanhawa—that the Portage does not exceed Nine Miles and that a very good Waggon Road may be had between—That from the Mouth of the River Cheat to that of the West Fork, is computed to be about 30 Miles, & the Navigation good—as it also is up the West fork—that the South or Main branch of the Monogahela [Tygart Valley River] has considerable impediments in the way, and were it otherwise would not answer the purpose of a communication with the North or South branch of Potomack from the westerly direction in which it runs—That the Cheat River, tho’ rapid and bad, has been navigated to the Dunkard bottom about 25 Miles from its Mouth and that he has understood a good way may be had from thence to the North branch, which he thinks must be about 30 Miles distant. He also adds, that from the Settlemts. on the East of the Alligany [Mountains] to Monongahela Court House on the West, it is reported a very good road may be opened, and is already marked; from whence to the Navigable Water of the little Kanhawa is abt.  Miles.
From this information I resolved to return home that way; & My baggage under the care of Doctr. Craik and Son, having, from Simpsons, taken the rout by the New (or Turkey foot) road as it is called (which is said to be 20 Miles near than Braddocks)

with a view to make a more minute enquiry into the Navigation of the Yohiggany Waters—my Nephew and I set out about Noon, with one Colo. Philips for Cheat River; after I had engaged Mr. Smith to undertake my business, & had given him such information As I was able to do.
Note, It is adjudged proper to ascertain the date of the Warrt. to Captn. Posey and the identity of his hand writing to his Bond to me; the latter so as to give it authenticity—as also the date of Lewis’s return, on which my Patent Issued—because if this is antecedent to the settlement of the occupiers of my Land, it will put the matter out of all kind of dispute; as the claim of those people rests upon their possessing the Land before I had any legal Survey of it; not viewing Crawfords as authentic. ’Tis advisable also, to know whether any location of it was ever made in the Land, or Surveyors Office, and the date of such Entry. And likewise, what Ordainance it is Captn. Crawford speaks of in his Letter of the 20th. of Septr. 1776 which passed he says at the last Convention, for saving equitable claims on the Western Waters.


   
   GW’s written instructions to Freeman are dated 23 Sept. in his letter book (DLC:GW). One of the two main tasks he assigned Freeman was securing tenants for his lands on the Ohio and Kanawha rivers, for the Great Meadows tract, and for the mill and other still vacant lands at Washington’s Bottom. As compensation Freeman would be allowed 20s. Pennsylvania currency for each tenant obtained and two dollars for every farm laid off for those tenants, together “with such reasonable expences as may be incurred thereby.” Freeman’s other main task was to collect rents from the western tenants and debts from the purchasers at the recent partnership sale. Bonds and notes totaling £183 13s. 3½d. Pennsylvania currency, or £146 18s. 7¾d. Virginia currency, were today put in Freeman’s hands (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 233). His commission was to be 5 percent of all money collected. GW also authorized Freeman “to act and do (where no particular instruction is given) in the same manner as you would for yourself under like circumstances; endeavouring in all cases by fair and lawful means to promote my interest in this Country” (GW’s instructions to Freeman, 23 Sept. 1784, DLC:GW). Nevertheless, GW would demand detailed and fairly frequent reports in the coming months (GW to Freeman, 11 April 1785, DLC:GW).



   
   GW obviously anticipated returning to this area at some future date, possibly as early as the next spring (Thomas Freeman to GW, 9 June 1785, DLC:GW). He could not know that he would never again come so far west.


   
   The two kegs each contained eight gallons “of West India rum, one of them of the first quality” (GW to Thomas Freeman, 16 Oct. 1785, DLC:GW).


   
   
   Beeson’s Town was laid out on the upper reaches of Red Stone Creek in 1776 by the Quaker settler Henry Beeson (b. 1743). When Fayette County was formed in September 1783, the town was designated the county seat under its present-day name, Uniontown (WALKINSHAWLewis Clark Walkinshaw. Annals of Southwestern Pennsylvania. 4 vols. New York, 1939., 2:181–83). In early
      
      
      
      
1784 the town, according to newly arrived Ephraim Douglass, consisted of “a court-house and school-house in one, a mill . . . four taverns, three smith-shops, five retail shops, two Tanyards, one of them only occupied, one saddler’s shop, two hatter’s shops, one mason, one cake woman, we had two but one of them having committed a petit larceny is upon banishment, two widows and some reputed maids. To which may be added a distillery” (DOUGLASS“Pittsburg and Uniontown, Pennsylvania: Letters from Ephraim Douglass to Gen. James Irvine.” Pennsylvania Magazine of History and Biography 1 (1877): 44–54., 50).



   
   Thomas Smith, whom GW had known in Philadelphia before the war, had recently established a law practice in Carlisle, Pa., from whence he made regular circuits of the western courts. At Uniontown he and GW agreed on a basic strategy for prosecuting the people on Millers Run: the cases would be removed as soon as possible from the relatively hostile Washington County court to the friendlier Pennsylvania Supreme Court, members of which periodically traveled across the mountains from Philadelphia to hold sessions in the western counties. Although the cases in either court would be tried before a jury of western Pennsylvanians, the Supreme Court justices could be expected to make out a less hostile jury list and to rule much more favorably on points of law. GW’s suits were tried before Supreme Court justices in Washington County 24–26 Oct. 1786. In each instance the jury returned a verdict for GW, and the settlers vacated his land soon afterwards (Thomas Smith to GW, 9 Feb. 1785, 17–26 Nov. 1785, and 7 Nov. 1786, DLC:GW).



   
   A drink “made by steeping cherries in brandy with sugar” (GREENBennett Wood Green. Word-Book of Virginia Folk-Speech. Richmond, 1912., 111).



   
   John Hardin (1753–1792), a miller and experienced Indian fighter, lived on George’s Creek in southwestern Fayette County. Born in Fauquier County, Va., he came to Pennsylvania with his parents about the age of 12. He served as an ensign in Dunmore’s War of 1774 and during the War of Independence was a lieutenant in the 8th Pennsylvania Regiment 1776–79. Like Van Swearingen, he was detached to Daniel Morgan’s riflemen in 1777, fighting with them at the Battle of Saratoga where he was wounded. He resigned from the Continental Army in Dec. 1779, but in the spring of 1782 served as a captain on William Crawford’s disastrous volunteer expedition against the Indians on the Upper Sandusky. Hardin moved his wife and children to Kentucky in 1786 and participated in several more Indian campaigns before his death at the hands of Indians while acting as an emissary (ROSENTHALBaron George Pilar von Pilchau. “Journal of a Volunteer Expedition to Sandusky, from May 24 to June 13, 1782.” Pennsylvania Magazine of History and Biography 18 (1894): 129–57, 293–328., 156, 308).



   
   Dunkard’s Bottom, located on the east bank of the Cheat River near present-day Kingwood, W.Va., was first settled in the 1750s by members of the Church of the Brethren, a German Baptist sect whose adherents were known as Dunkers or Dunkards (DURNBAUGHDonald F. Durnbaugh, ed. The Brethren in Colonial America: A Source Book on the Transplantation and Development of the Church of the Brethren in the Eighteenth Century. Elgin, Ill., 1967., 160–62, 165–67).



   
   Final settlement of the Virginia-Pennsylvania boundary having put the first courthouse of Monongalia County, Va., into Pennsylvania, the Virginia General Assembly in May 1783 designated Col. Zackquill Morgan’s home at the confluence of the Monongahela River and Decker’s Creek as the temporary courthouse (HENINGWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 11:255–56). In late 1783 and early 1784 Col. Morgan laid off Morgantown, Va. (now W.Va.), on his property, where a permanent courthouse was built, but Morgantown was not officially established by the General Assembly until Oct. 1785 (CALLAHAN [2]James Morton Callahan. History of the Making of Morgantown, West Virginia: A Type Study in Trans-Appalachian Local History. Morgantown, W.Va., 1926., 30–33, 51–52; HENINGWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 12:212–14).



   
   GW and Bushrod Washington were to meet the Craiks at Warner Washington’s house in Frederick County, Va. (see entry for 29 Sept. 1784).

The Craiks took that part of GW’s baggage which had not been left with Gilbert Simpson and which GW would not need on his journey home.


   
   Theophilus Phillips (died c.1789), of Fayette County, lived about 2½ miles north of the mouth of the Cheat River near present-day New Geneva, Pa. He came to this area in 1767, apparently from New Jersey, accompanied by his brother-in-law James Dunlap, a Presbyterian minister. The first courthouse of Monongalia County, Va., was Phillips’s converted blacksmith shop, and he was probably both clerk and one of the justices of that court. When the 1780 boundary settlement between Virginia and Pennsylvania put his property a few miles inside Pennsylvania, he seems to have had little difficulty in transferring his allegiance to the Pennsylvania government. In 1782 he appears as a lieutenant colonel in the Westmoreland County militia, and in 1783 he was one of the men directed by the Pennsylvania legislature to purchase land for the courthouse of newly formed Fayette County. He was elected to the legislature in 1789, but before he could serve he died at sea while returning from a business trip to New Orleans by way of New York (WALKINSHAWLewis Clark Walkinshaw. Annals of Southwestern Pennsylvania. 4 vols. New York, 1939., 2:83–84, 181; MULKEARN AND PUGHLois Mulkearn and Edwin V. Pugh. A Traveler’s Guide to Historic Western Pennsylvania. Pittsburgh, 1954., 245–46; WESTMORELAND MILITIA“Muster Rolls Relating to the Associators and Militia of the County of Westmoreland.” Pennsylvania Archives, 6th ser., 2 (1906): 259–410., 295).


   
   
   This information was requested today by Thomas Smith for use in the suits against the settlers on Millers Run.


      
   
   GW’s patent for his Millers Run land was based on a military warrant for 3,000 acres which John Posey had obtained under the Proclamation of 1763 for service in the French and Indian War and had sold to GW in 1770 (GW to John Harvie, 19 Mar. 1785, DLC:GW). The date of this warrant proved to be of little use in prosecuting the settlers, because although Posey’s bond assigning the warrant to GW was dated 14 Oct. 1770, the warrant itself, for some reason unknown to GW, was dated 25 Nov. 1773, later than the Oct. 1773 date which his opponents claimed for their settlement (GW to Smith, 14 July 1785 and 28 July 1786, DLC:GW).


      
   
   Also of little use was the date on which William Crawford’s survey of the Millers Run land was sent by Thomas Lewis, surveyor of Augusta County, Va., to the secretary of the colony in Williamsburg for issuance of GW’s patent. Crawford made his survey in 1771, but it was the spring of 1774 before he entered it with Lewis, because not until Nov. 1773 did the Virginia council exempt holders of the 1763 military warrants from the general ban on patents west of the Appalachians (Crawford to GW, 8 May 1774, DLC:GW; VA. EXEC. JLS.H. R. McIlwaine et al., eds. Executive Journals of the Council of Colonial Virginia. 6 vols. Richmond, 1925–66., 6:549). The survey had to be taken to Lewis, because in 1774 the Millers Run area was considered by Virginia to be part of Augusta County.


      
   
   If GW’s prior right to the land could not be established by the date of entry for the survey, it might be established by the date of entry for the proposed location of the survey, provided such an entry had been made. Standard patenting procedure apparently stipulated that a precise location of the area that one intended to survey be officially recorded before proceeding to do it in order to avoid overlapping surveys by warrantees (HENINGWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 10:54). However, in the case of the Millers Run land no previous location was found in the records of either the county surveyor or the state land office in Richmond (GW to Smith, 28 July 1786, DLC:GW).


      
   
   William Crawford’s letter to GW 20 Sept. 1776 (DLC:GW) apparently refers to a resolution passed by the Virginia Convention 24 June 1776, which stated in part “that all persons who are now actually settled on any unlocated or unappropriated land in Virginia, to which there is no other claim, shall have the pre-emption, or preference, in the grants of such lands” (Va. Gaz., P, 28 June 1776).


   
 


23d. Arrived at Colo. Philips abt. five oclock in the afternoon 16 Miles from Beason Town & near the Mouth of Cheat Rivr. The land thro’ wch. I rid was for the most part tolerably level—in some places rich—but in general of a second quality. Crossed no water of consequence except Georges Creek.
An Apology made to me from the Court of Fayette (thro’ Mr. Smith) for not addressing me; as they found my Horses Saddled and myself on the move.
Finding by enquiries, that the Cheat River had been passed with Canoes thro’ those parts which had been represented as impassable and that a Captn. Hanway—the Surveyor of Monongahela County lived within two or three Miles of it, Southside thereof; I resolved to pass it to obtain further information, & accordingly (accompanied by Colo. Philips) set of in the Morning of the


   
   George’s Creek flows west through southern Fayette County, entering the Monongahela River about five miles below the mouth of the Cheat River.



   
   Samuel Hanway (1743–1834) became surveyor of Monongalia County 3 June 1783 with the provision that his appointment would be voided should his predecessor, who was “supposed killed by the Indians,” turn up alive, but he held the office for most of the rest of his life (VA. COUNCIL JLS.H. R. McIlwaine et al., eds. Journals of the Council of the State of Virginia. 5 vols. Richmond, 1931–82., 3:265). Born in Chester County, Pa., he came to Charles City County, Va., about 1768 and later was a merchant in Petersburg. At the beginning of the War of Independence he raised and led a unit of Amelia County minutemen and then served several months as a captain of state marines before resigning his commission in Dec. 1776 (VA. COUNCIL JLS.H. R. McIlwaine et al., eds. Journals of the Council of the State of Virginia. 5 vols. Richmond, 1931–82., 1:262, 2:405, 498, 506). He apparently moved to Monongalia County about the time of his appointment as surveyor (JOHNSTONRoss B. Johnston, ed. “West Virginians in the American Revolution.” West Virginia History 7 (1945–46): 54–64. [4], 4:45).


 


24th. And crossed it at the Mouth, as it was thought the river was too much swelled to attempt the ford a little higher up. The fork was about 2 Miles & half from Colo. Philups, & the ground betwn. very hilly tho’ rich in places. The Cheat at the Mouth is about 125 yds. wide—the Monongahela near dble. that. The colour of the two Waters is very differt., that of Cheat is dark (occasioned as is conjectured by the Laurel, among which it rises; and through which it runs). The other is clear; & there appears a repugnancy in both to mix, as there is a plain line of division betwn. the two for some distance below the fork; which holds, I am told, near a mile—the Cheat keeping the right shore as it descends, & the other the left.

The Line which divides the Commonwealths of Virginia & Pensylvania crosses both these Rivers about two miles up each from the point of fork & the Land between them is high as the line runs being a ridge which seperates the two Waters—but higher up the fork a good road (it is said) may be had from one river to the other.
From the Fork to the Surveyors Office, which is at the house of one Pierpoint, is about 8 Miles along the dividing ridge. At this Office I could obtain no information of any Surveys or Entries made for me by Captn. Wm. Crawford; but from an examination of his books it appeared pretty evident that the 2500 acres which he (Crawford) had surveyed for & offered to me on the little Kanhawa (adjoining the large Survey under the proclamation of 1754) he had entered for Mr. Robert Rutherford and that the other tract in the fork between the Ohio & little Kanhawa had been entered by Doctr. Briscoe & Sons.
Pursuing my enquiries respecting the Navigation of the Western Waters, Captn. Hanway proposed, if I would stay all Night, to send to Monongahela C[our]t House at Morgan town, for Colo. Zachh. Morgan and others; who would have it in their power to give the best accts. that were to be obtained, which, assenting to, they were sent for & came, & from them I received the following intelligence
viz.
That from the fork of Monongahela & Cheat, to the Court House at Morgan Town, is, by Water, about 11 Miles, & from thence to the West fork of the former is 18 More. From thence to the carrying place between it and a branch of the little Kanhawa, at a place called Bullstown, is about 40 Miles, by Land—more by Water and the Navigation good.
The carrying place is nine Miles and an half between the navigable parts of the two Waters; and a good road between; there being only one hill in the way, and that not bad. Hence to the Mo[uth] of the [Little] Kanhawa is 50 Miles.
That from Monongahela Court House, 15 Miles along the new road which leads into Braddocks road, East of the winding ridge, and McCulloch’s path, to one Joseph Logston’s on the North branch of Potomack is about 40 Miles—that this way passes through Sandy Creek glades, and the glades of Yohiogany, and may be made good. But, if the road should go from Clarke’s Town on the Western fork of Monongahela, 15 Miles below the [Bulltown] carrying place to the aforesaid Logston’s, it would

   

cross the Tyger Valley River (the largest branch of Monongahela) above the falls therein, go through the glades of Monongahela; cross Cheat river at the Dunkers bottom (25 Miles from its Mouth) and thence through the Glades of Yohiogany—in all f[ro]m the [Little] Ka[naw]ha 85 Miles.
That the Cheat river where it runs through the Laurel hill is, in their opinion, so incomoded with large rock stones, rapid, and dashing water from one rock to another, as to become impassable; especially as they do not think a passage sufficient to admit a Canal can be found between the Hills & the common bed of the river—but of these matters none of them pretended to speak from actual knowledge, or observation; but from report, and partial views.
That from these rapids to the Dunkers bottom, & four Miles above, the navigation is very good, after which for 8 Miles the river is very foul, & worse to pass than it is through the Laurel hill; but from thence upwards, thro’ the horse Shoe bottom, & many miles higher, it is again good, & fit for transportation; but (tho’ useful to the Inhabitants thereof) will conduce nothing to the general plan, as it is thought no part of the Cheat River runs nearer to the navigable part of the No. branch of Potomack than the Dunkers bottom does, which they add is about 25 Miles of good road. From the Dunkers bottom to Clarkes Town they estimate 35 Miles, and say the Tyger Valley fork of the Monongahla affords good navigation above the falls which is 7 Miles only from the Mouth, & is a Cateract of 25 feet.


   
   GW used Samuel Kinkade’s ferry to cross the Cheat River (Cash Memoranda, DLC:GW; FAYETTE COUNTY STATE TAX“Return of State Tax for the County of Fayette. [1785 and 1786].” Pennsylvania Archives, 3d ser., 22 (1898): 541–641., 566, 630).



   
   John Pierpont (d. 1795) settled here before the War of Independence and married Ann (Nancy) Morgan, daughter of Col. Zackquill Morgan (CALLAHAN [2]James Morton Callahan. History of the Making of Morgantown, West Virginia: A Type Study in Trans-Appalachian Local History. Morgantown, W.Va., 1926., 34, n.12; AMBLERCharles H. Ambler. Francis H. Pierpont: Union War Governor of Virginia and Father of West Virginia. Chapel Hill, N.C., 1937., 4–10).


   
   
   The 2,500 acres on the Little Kanawha lay 15 to 20 miles above the mouth of that river on the south side. William Crawford in Sept. 1774 offered GW two tracts in this area, one “of about 3000 Som od acres the other about 2500,” and the following March he sent surveys of those lands to Mount Vernon (Crawford to GW, 20 Sept. 1774 and 6 Mar. 1775, DLC:GW). GW had only to enter the surveys with military land warrants in the county surveyor’s office, but it was not done. The coming of the War of Independence put a stop to nearly all that sort of business for GW, and he seems to have been somewhat reluctant to take those tracts anyway (GW to Thomas Lewis, 1 Feb. 1784, and William Crawford to GW, 14 Nov. 1774, DLC:GW). Robert Rutherford, GW’s friend and former French and Indian War comrade (see main entry for 2 Feb. 1771), obtained six grants on the Little Kanawha totaling 1,950 acres in 1785, but there is no record of one of 2,500 acres there for him (SIMSEdgar B. Sims. Sims Index to Land Grants in West Virginia. Charleston, 1952., 497).


   
   The tract at the fork of the Ohio and the Little Kanawha rivers (now Parkersburg, W.Va.) was to have been equally divided between Crawford and GW. Crawford originally surveyed this land for himself, but finding that the acreage to which he was entitled as a French and Indian War veteran would not cover the whole survey, he wrote GW 12 Nov. 1773 and proposed to split the tract with him if GW would apply some of his military warrants to the uncovered part (DLC:GW). GW agreed and had two warrants ready for his section of the land. However, Crawford for some reason was unable to get a warrant for his part, and rival claims to the land were soon discovered, a fact that apparently discouraged GW from pursuing the matter vigorously (Crawford to GW, 10 Jan. 1774 and 6 Mar. 1775, GW to Thomas Lewis, 1 Feb. 1784, and GW to John Harvie, 10 Feb. 1784, DLC:GW). Although Dr. John Briscoe (1717–1788) of Berkeley County and his sons may have entered a survey for this land, it was not granted to them, for Robert Thornton had apparently staked out a prior claim to 1,350 acres at the mouth of the Little Kanawha in 1773. Ten years later Alexander Parker of Pittsburgh bought out Thornton’s claim for $50 and in 1787 patented the land in two tracts, one of 950 acres and one of 400 acres (DANDRIDGEDanske Dandridge. Historic Shepherdstown. Charlottesville, Va., 1910., 60, 304; W.P.A. [5]W.P.A. Writers’ Project. West Virginia: A Guide to the Mountain State. American Guide Series. New York, 1941., 261; SIMSEdgar B. Sims. Sims Index to Land Grants in West Virginia. Charleston, 1952., 489).



   
   Morgantown lay about four miles southwest of Pierpont’s house. Zackquill (Zackwell) Morgan (c.1735–1795) was born in Berkeley County, Va.; moved as a young man to southwestern Pennsylvania where he lived until 1771; and then settled at the site of Morgantown. With the formation of Monongalia County in 1776, he became the first sheriff and one of the first justices of the new county and a few months later was appointed county lieutenant. During 1778 he was suspended from the latter position and was court-martialed for the alleged murder of a Loyalist prisoner. Although subsequently acquitted of the charge, he ceased being county lieutenant before May 1780 (Va. Council Jls.H. R. McIlwaine et al., eds. Journals of the Council of the State of Virginia. 5 vols. Richmond, 1931–82., 1:234, 348, 2:143, 175; CALLAHAN [2]James Morton Callahan. History of the Making of Morgantown, West Virginia: A Type Study in Trans-Appalachian Local History. Morgantown, W.Va., 1926., 43; VSPWilliam P. Palmer et al., eds. Calendar of Virginia State Papers and Other Manuscripts. 11 vols. Richmond, 1875–93., 1:348). Morgan kept a tavern in Morgantown for many years (MORGAN [2]French Morgan. A History and Genealogy of the Family of Col. Morgan Morgan, the First White Settler of the State of West Virginia. 1950. Reprint. Parsons, W.Va., 1966., 193–220).


   
   Among the other men who met with GW at Pierpont’s house on this date may have been Albert Gallatin (1761–1849), later Thomas Jefferson’s secretary of the Treasury. Young Gallatin was in the area at this time, trying to establish a store on the Monongahela River a few miles north of the Virginia-Pennsylvania line and attempting to speculate in lands. For his reminiscences of the meeting, told to a friend in old age, see ADAMS [3]Henry Adams. The Life of Albert Gallatin. 1879. Reprint. New York, 1943., 56–58.



   
   Bulltown, located on the south bank of the Little Kanawha River in present-day Braxton County, W.Va., was established as an Indian village about 1764 by the Delaware chief, Captain Bull, and a small group of followers. The Indian inhabitants were massacred in 1772 by white settlers who mistakenly blamed them for the murder of a nearby white family (MCWHORTERLucullus Virgil McWhorter. The Border Settlers of Northwestern Virginia: From 1768 to 1795, embracing the Life of Jesse Hughes and Other Noted Scouts of the Great Woods of the Trans-Alleghany. Hamilton, Ohio, 1915., 86–88; BULLTOWNW.P.A. Writers’ Project. The Bulltown Country, 1764–1940. Folk Studies, no. 10. Charleston, W.Va., 1940., 1–8).



   
   Winding Ridge stretches across the Maryland-Pennsylvania line between Little Meadows and the Great Crossing of the Youghiogheny, intersecting Braddock’s Road a short distance northwest of the line.



   
   Joseph Logston of Washington County, Md., lived near present-day Gorman, Md. (see entry for 26 Sept. 1784). He enrolled in the Washington County militia 28 Aug. 1776 (Md. Geneal. Bull., 4 [1933], 17).



   
   Clarksburg, seat of Harrison County, Va. (now W.Va.).


   
   
   The Tygart Valley River runs east of the West Fork River, joining it at present-day Fairmont, W.Va., to form the Monongahela River. Valley Falls, a series of cascades, lies about 12 miles above the mouth.



   
   These glades were apparently east of the Tygart Valley River, about four miles from present-day Grafton, W.Va., in the area drained by Glade and Swamp runs.



   
   The Cheat River flows through a deep gorge in the vicinity of Cooper’s Rock, about eight miles due east of Morgantown. Chestnut Ridge, which was often called Laurel Hill, is on the northeast side of the gorge.



   
   Horseshoe Bottom is on a sharp bend of the Cheat River in present-day Tucker County, W.Va. A group of Germans settled there early in 1774 but left before the end of the year to escape the threat of Indian attacks. Returning two years later, they established a settlement at St. George about two miles downstream (MAXWELLHu Maxwell. History of Tucker County, West Virginia, from the Earliest Explorations and Settlements to the Present Time. Kingwood, W.Va., 1884., 19–21, 34–40).


 


25th. Having obtained the foregoing information, and being indeed some what discouraged from the acct. given of the passage of the Cheat river through the Laurel hill and also from attempting to return by the way of the Dunkers bottom, as the path it is said is very blind, & exceedingly grown up with briers, I resolved to try the other rout, along the New road to Sandy Creek; & thence by McCullochs path to Logstons; and accordingly set of before Sunrise.
Within 3 Miles I came to the river Cheat abt. 7 Miles from its Mouth at a ferry kept by one Ice; of whom making enquiry, I learnt that he himself, had passed from the Dunkers bottom both in Canoes and with rafts—that a new Canoe which I saw at his Landing had come down the day before only, (the owner of which had gone to Sandy Creek) that the first rapid was about 1½ Miles above his ferry—that it might be between 50 and 100 yards thro’ it—that from this to the next, might be a Mile, of good water—That these 2 rapids were much alike, & of the same extent; that to the next rapid, which was the worst of the three, it was about 5 Miles of smooth water—That the difficulty of passing these rapids lies more in the number of large Rocks which choak the river, and occasion the water not only (there being also a greater dissent here than else where) to run swift, but meandering thro’ them, renders steerage dangerous by the sudden turnings—That from his ferry to the Dunkers bottom, along the river, is about 15 Miles; and in his opinion, there is room on one side or the other of it at each of the rapids for a Canal.
This acct. being given from the Mans own observation, who seemed to have no other meaning in what he asserted than to tell the truth, tho’ he, like others, who for want of competent skill in these things cou’d not distinguish between real & imaginary difficulties, left no doubt on my Mind of the practicability of

opening an easy passage by Water to the Dunker bottom. The river at his house may be a hundred or more yards wide, & according to his acct. (which I believe is rather large) near a hundred miles by water to Fort Pitt.
The Road from Morgan Town, or Monongahela C[our]t House, is said to be good to this ferry—distance abt. 6 Miles. The dissent of the hill to the river is rather steep & bad and the assent from it, on the North side, is steep also tho short, and may be rendered much better. From the ferry the Laurel hill [Chesnut Ridge] is assended by an easy and almost imperceptible slope to its summit, thro’ dry white oak Land. Along the top of it, the road continues for some distance, but is not so good, as the Soil is richer, deeper, & more stony, which inconveniences (for good roads) also attends the dissent on the East side, tho it is regular, & in no places steep. After crossing this hill the road is very good to the ford of Sandy Creek at one James Spurgeons, abt. 15 Miles from Ice’s ferry.
At the crossing of this Creek McCullochs path, which owes it origen to Buffaloes, being no other than their tracks from one lick to another & consequently crooked & not well chosen, strikes off from the New road which passes great Yohiogany 15 Miles further on, and enters Braddock road at the place before mentioned [east of Winding Ridge], at the distance of 22 Miles.
From Spurgeons to one Lemons, which is a little to the right of McCullochs path, is reckoned 9 Miles, and the way not bad; but from Lemons to the entrance of the Yohiogany glades which is estimated 9 Miles more thro a deep rich Soil in some places, and a very rocky one in others, with steep hills & what is called the briery Mountain to cross is intolerable but these [ascents] might be eased, & a much better way found if a little pains was taken to slant them.
At the entrance of the above glades I lodged this night, with no other shelter or cover than my cloak; & was unlucky enough to have a heavy shower of Rain. Our horses were also turned loose to cator for themselves having nothing to give them. From this place my guide (Lemon) informed me that the Dunkers bottom was not more than 8 Miles from us.
It may not be amiss to observe, that Sandy Creek has a fall within a few miles of its mouth of 40 feet, & being rapid besides, affords no navigation at all.


   
   Andrew Ice obtained a patent for 400 acres on the Cheat River during this year (SIMSEdgar B. Sims. Sims Index to Land Grants in West Virginia. Charleston, 1952., 474). The ferry was about six miles northeast of Morgantown.


   

   
   Before GW left Pierpont’s house, he asked Samuel Hanway to view the Cheat between Ice’s ferry and Dunkard’s Bottom. On 26 Jan. 1785 Hanway reported to GW that “I Examin’d the falls of Cheat river agreeable to your request and find that it will be Imposible to affect a naviagation up it through the Laurell Hill.” The best route for a road from the North Branch of the Potomac, he concluded, would be from Logston’s place to the falls of Tygart Valley River (MnHi).



   
   James Spurgen moved to the Sandy Creek Glades from the Fort Cumberland area earlier this year and in 1785 received a grant for 400 acres on Big Sandy Creek. The ford was apparently near present-day Bruceton Mills, W.Va. (MORTON [2]Oren F. Morton. A History of Preston County, West Virginia. 2 vols. Kingwood, W.Va., 1914., 1:396; SIMSEdgar B. Sims. Sims Index to Land Grants in West Virginia. Charleston, 1952., 501).



   
   George Lemon appears in the 1782 Monongalia County census as refusing to give the number of persons in his household. In 1785 he was granted 355 acres on Crab Orchard Creek in the county (HEADS OF FAMILIES, VA.Heads of Families at the First Census of the United States Taken in the Year 1790: Virginia; Records of the State Enumerations, 1782 to 1785. 1908. Reprint. Baltimore, 1970., 36; SIMSEdgar B. Sims. Sims Index to Land Grants in West Virginia. Charleston, 1952., 479).



   
   Briery Mountain stretches across the eastern half of present-day Preston County, W.Va., running from the Cheat River near Rowlesburg northeast toward Cranesville, in the vicinity of which GW crossed today.


 


26th. Having found our Horses readily (for they nevr. lost sight of our fire) we started at the dawning of day, and passing along a small path much enclosed with weeds and bushes, loaded with water from the overnights rain, & the showers which were continually falling, we had an uncomfortable travel to one Charles friends, about 10 Miles; where we could get nothing for our horses, and only boiled Corn for ourselves.
In this distance, excepting two or three places which abounded in stone, & no advantage taken of the hills (which were not large) we found the ground would admit an exceeding good Waggon road with a little causeying of some parts of the Glades; the ridges between being chiefly white oak land, intermixed with grit & Stone.
Part of these glades is the property of Govr. Johnson of Maryland who has settled two or three families of Palatines upon them. These glades have a pritty appearance, resembling cultivated Lands & improved Meadows at a distance; with woods here and there interspersed. Some of them are rich, with a black and lively soil—others are of a stiffer, & colder Nature. All of them feel, very early, the effect of frost. The growth of them, is a grass not much unlike what is called fancy grass, without the variegated colours of it; much intermixed in places with fern and other weeds, as also with alder & other Shrubs. The Land between these glades is chiefly white oak, on a dry stony Soil. In places there are walnut & Crab tree bottoms, which are very rich. The glades are not so level as one would imagine. In general they rise from the small water courses which run through all of them

to the ridges which seperate one from another—but they are highly beneficial to the circumjacent Country from whence the Cattle are driven to pasture in the Spring & recalled at Autumn.
A Mile before I came to Friends, I crossed the Great branch of Yohiogany, which is about 25 or 30 yards over; and impassable, according to his Acct., between that [crossing] and Braddocks road [at the Great Crossing] on acct. of the rapidity of the Water, quantity of stone, & Falls therein—but these difficulties, in the eyes of a proper examiner might be found altogether imaginary; and if so, the Navigation of the Yohiogany & No. Branch of Potomack may be brought within 10 Miles, & a good Waggon road betwn.; but then, the Yohiogany lyes altogether in the State of Pensylvania, whose inclination (regardless of the interest of that part which lyes west of the Laurel hill) would be opposed to the extension of their navigation; as it would be the inevitable means of withdrawing from them the trade of all their western territory.
The little Yohiogany from Braddocks road [at the Little Crossing] to the Falls [of the Youghiogheny River] below the Turkey foot, or 3 forks, may, in the opinion of Friend, who is a great Hunter, & well acquainted with all the Waters, as well as hills, having lived in that Country and followed no other occupation for nine years, be made navigable and this, were it not for the reason just assigned, being within 22 Miles of Fort Cumberland, would open a very important door to the trade of that Country.
He is also of opinion that a very good road may be had from the Dunkers bottom to the No. Branch of Potomack, at or near where McCullochs path crosses it; and that the distance will not exceed 22 Miles, to pass by his house, i.e. 10 to the No. Branch, & 12 to the Dunkers bottom—half of which (10 or 11 Miles) will go through the glades, & white oak ridges which seperate them.
There will be an intervention of two hills in this road—the back bone near the [North] Branch  and the Briery Mountain near the [Dunkard’s] Bottom, both of which may be easily passed in the lowest parts by judicious slants, & these with some Causeys in the richest & deepest parts of the glades will enable a common team to draw twenty hundred with ease from one place to the other.
From Friends I passed by a spring (distant 3 Miles) called Archy’s, from a Man of that name —crossed the backbone & descended into Ryans glade. Thence by Joseph Logstons, & McCulloch’s ford of the No. Branch, to old Mr. Thos. Logston’s

(the father of Joseph). The way & distances as follow—to the foot of the back bone, about 5 Miles of very good ground for a road; being partly glady, and partly White Oak ridges—across the ridge to Ryans glade one Mile and half bad, the hill being steep & in places stony—to Joseph Logston’s 1½ Miles very good going—to the No. Branch at McCullochs path 2 Miles—infamous road and to Thos. Logstons 4 more, partly pretty good, & in places very bad. But it has been observed before to what fortuitous circumstances the paths of this Country owe their being, & how much the ways may be better chosen by a proper investigation of it; & the distances from place to place reduced. This appeard evident from my own observation and from young Logston, who makes hunting his chief employment; and according to his own Acct. is acquainted with every hill & rivulet between the North Branch & the Dunkers bottom.
He asserts that from Ryan’s glade to the No. branch, 2 Miles below the Mouth of Stony river (wch. is about 4 below McCullochs crossing) a very good road may be traced, and the distance not more than it is from the same place to the crossing last mentioned, which is a circumstance of importance as the No. Branch above its junction with Stony river (which of the two seems to contain most water) would hardly afford water for Navigation.
He agrees precisely with Charles Friend respecting the Nature of the road between the North Branch and the Dunkers bottom; but insists upon it that the distance will not exceed 20 Miles & that Friends ought to be left two Miles to the Westward. This may acct. for their difference of opinion; the latter wanting his House to be introduced as a stage and here it may be well to observe, that however knowing these people are, their accts. are to be received with great caution—compared with each other and these again with one’s own observatns.; as private views are as prevalent in this, as any other Country; and are particularly exemplified in the article of Roads; which (where they have been marked) seem calculated more to promote individual interest, than the public good.
From the reputed distances, as I have given them from place to place between Monongahela Court House and the No. branch at McCullochs ford, & description of the Country over which I travelled, it should seem that Colo. Morgan and those with whom I had the meeting at Captn. Hanways are mistaken in two points—viz. measurement, & the goodness of road—They making the distance between these places only 40 Miles and the way good,

whereas by my Acct. the first is computed 55 Miles and a part of the road very bad. Both however are easily accounted for; the rout being circuitous, & beasts, instead of Men, having traced it out. Altho’ I was seldom favored with a sight of the Sun but handsomely besprinkled with rain the greater part of the way it was evident to me that from Pierpoints (Captn. Hanways Quartrs.) to the crossing of Sandy Creek, I rid in a No. Et. direction—from thence for many Miles South and afterwards South Easterly.
I could obtain no good Acct. of the Navigation of the No. Branch between McCulloch’s crossing and Wills’s Creek (or Fort Cumberland). Indeed there were scarce any persons of whom enquiries could be made, for, from Lemon’s to old Logston’s there is only Friend & young Logston living on the track I came and none on it for near 20 Miles below him—but in general I could gather from them, especially from Joseph Logston, who has (he says) hunted along the water course of the river that there is no fall in it—that from Fort Cumberland to the Mouth of Savage river the water being good is frequently made use of in its present State with Canoes and from thence upwards, is only rapid in places with loose Rocks which can readily be removed.
From the Mouth of Savage River the State of Maryland (as I was informed) were opening a road to their western boundary which was to be met by another which the Inhabitants of Monongahela County (in Virginia) were extending to the same place from the Dunkers bottom through the glades of Yohiogany making in the aggregate abt. 35 Miles. This road will leave Friends according to his Acct. a little to the Eastward & will upon the whole be a good road but not equal to the one which may be traced from the Dunkers bottom to the No. Branch at, or below the fork of it & Stony River.
At this place—viz. Mr. Thos. Logston’s—I met a brother of his, an intelligent man, who informed me that some years ago he had travelled from the Mouth of Carpernters Creek (now more generally known by the name of Dunlaps) a branch of Jacksons, which is the principal prong of James River to the Mouth of Howards Creek wch. emptys into the Greenbrier a large branch of New River abe. Great Kanhawa—that each river, at the Mouths of these Creeks is large & very competent for navigation—that the distance between them does not exceed 20 Miles and not a hill in the way. If this be fact, and he asserts it positively, a communication with the western Country that way, if the falls

in the Great Kanhawa (thro’ the gauly Mountn.) Can be rendered navigable will be as ready, perhaps more direct than any other for all the Inhabitants of the Ohio & its waters below the little Kanhawa and that these Falls are not so tremendous as some have represented I am inclined to believe from several Circumstances—one of which, in my mind, is conclusive—so far at least—as that they do not amount to a Cataract, and that is that Fish ascend them—it being agreed on all hands that the large Cats and other fish of the Ohio are to be met with in great abundance in the river above them.


   
   Charles Friend, a squatter on a 5,025–acre glades tract called Small Meadows, lived about 1½ miles southwest of present-day Oakland, Md. He had previously dwelt at three other locations in the Youghiogheny valley. About 1765 he and several brothers settled near present-day Friendsville, Md. Later he moved to the Turkey Foot settlement in Pennsylvania and then to Buffalo Marsh near present-day McHenry, Md., his last stop before coming to Small Meadows. Friend remained at Small Meadows until sometime in the 1790s when he went west, possibly to Missouri (FRIEND“The Friend Family of Garrett County, Maryland.” Glades Star 1 (1941–49): 53–55, 61–62., 62; WESTERN MD.“Journeys of George Washington thru Western Maryland.” Glades Star 1 (1941–49): 289–95., 292, n.4).



   
   GW’s friend Thomas Johnson served as Maryland’s first state governor 1777–79. In 1786 two patents on or near McCullough’s Path northwest of present-day Oakland, Md., were granted to Johnson: one of 2,000 acres called Thomas and Ann, which had been surveyed for Johnson 5 Mar. 1774, and another of 1,200 acres called The Promised Land, which had been surveyed for James Brooks 11 April 1774 and subsequently acquired by Johnson (GARRETT COUNTY SURVEYS AND PATENTS“Early Land Surveys and Patents in Garrett County, Maryland.” Glades Star 1 (1941–49): 117–19, 125–28., 118).



   
   GW is referring to the Little Youghiogheny River (now Casselman River) that flows into the Youghiogheny at present-day Confluence, Pa. Another Little Youghiogheny flows into the Youghiogheny near the point where GW crossed it today.



   
   Backbone Mountain is a high ridge that roughly parallels the upper part of the North Branch of the Potomac, stretching from the Savage River near present-day Bloomington, Md., southwest toward the Cheat River in the vicinity of present-day Parsons, W.Va.



   
   Archey’s Spring lies a short distance south of present-day Loch Lynn Heights, Md. A settler named Archey or Archer built a cabin near here, but apparently it was now abandoned (WESTERN MD.“Journeys of George Washington thru Western Maryland.” Glades Star 1 (1941–49): 289–95., 294, n.7).



   
   Ryan’s Glade was probably the area around the headwaters of Glade Run, a tributary of the North Branch of the Potomac. Later the name was applied to an election district embracing the southernmost tip of present-day Garrett County, Md.



   
   Thomas Logston lived in Hampshire County, Va. (now Grant County, W.Va.) about halfway between McCullough’s crossing (near present-day Gormania, W.Va.) and the Stony River, a tributary of the North Branch of the Potomac. In 1787 he obtained three patents totaling about 500 acres on Stony River (SIMSEdgar B. Sims. Sims Index to Land Grants in West Virginia. Charleston, 1952., 206).


   
   
   The Virginia General Assembly in October of this year and the Maryland General Assembly in November each appropriated money “to defray one half of the expense of examining, surveying, cutting, clearing, improving, and keeping in repair, a proposed road from the waters of Potowmack river to the river Cheat, and, if necessary, to the Monongahela” (OLD STATE ROAD“The Old State Road thru Garrett County.” Glades Star 1 (1941–49): 313–15, 318., 313; VA. COUNCIL JLS.H. R. McIlwaine et al., eds. Journals of the Council of the State of Virginia. 5 vols. Richmond, 1931–82., 3:444; see entry for 3 July 1786).



   
   Jackson and Cowpasture rivers meet to form the James River near present-day Clifton Forge, Va. Dunlap Creek flows generally northeast through present-day Alleghany Couny, Va., to join the Jackson River at Covington, Va. Howard Creek in present-day Greenbrier County, W.Va., flows generally southwest, passing through White Sulfur Springs, W.Va., and entering the Greenbrier River near Caldwell, W.Va. Allegheny Mountain separates the two creeks.



   
   Gauley Mountain in present-day Fayette County, W.Va., lies between the Gauley and New rivers near the point where they meet to form the Kanawha River. The Kanawha falls are about two miles downstream from that junction.


 


27th. I left Mr. Logston’s a little after day-break. At 4 Miles thro’ bad road, occasioned by Stone, I crossed the Stony River; which, as hath been before observed, appears larger than the No. Branch. At ten Miles I had by an imperceptible rise, gained the summit of the Alligany Mountain and began to desend it where it is very steep and bad to the waters of Pattersons Creek which embraces those of New Creek. Along the heads of these, & crossing the Main [Patterson’s] Creek & Mountain bearing the same name (on the top of which at one Snails I dined)  I came to Colo. Abrahm. Hites at Fort pleasant on the South Branch about 35 Miles from Logstons a little before the Suns setting.
My intention, when I set out from Logstons, was to take the Road to Rumney by one Parkers;  but learning from my guide (Joseph Logston) when I came to the parting paths at the foot of the Alligany (abt. 12 Miles) that it was very little further to go by Fort pleasant, I resolved to take that Rout as it might be more in my power on that part of the Branch to get information of the extent of its navigation than I should be able to do at Rumney.


   
   The headwaters of New Creek and of the North Fork of Patterson’s Creek nearly coincide east of Allegheny Front in present-day Grant County, W.Va. New Creek roughly parallels the main branch of Patterson’s Creek, flowing northeast to join the North Branch of the Potomac at present-day Keyser, W.Va. GW probably followed the North Fork of Patterson’s Creek east through New Creek Mountain at Greenland Gap.



   
   William Snale (Snall) appears on the 1782 Hampshire County census list as the head of a household consisting of two white persons and on the one for 1784 as head of a household of four whites (HEADS OF FAMILIES, VA.Heads of Families at the First Census of the United States Taken in the Year 1790: Virginia; Records of the State Enumerations, 1782 to 1785. 1908. Reprint. Baltimore, 1970., 25, 70). Patterson’s Creek Mountain generally parallels the upper waters of Patterson’s Creek, separating them from the waters of the South Branch of the Potomac which lie to the east.


   
   
   
   Fort Pleasant (also called Fort Van Meter) was built on the river near present-day Old Fields, W.Va., in 1756 as a link in the chain of forts designed to protect the Virginia frontier during the French and Indian War. Although the fort apparently had been abandoned for many years, at least part of its “cabins, palisades, and blockhouses” still stood (KOONTZLouis K. Koontz. The Virginia Frontier, 1754–1763. Baltimore, 1925., 139–40).


   
   Abraham Hite (1729–1790), a son of Jost Hite, settled in this part of Hampshire County (now Hardy County, W.Va.) about 1762 when he obtained two grants in the area, including one of 110 acres on the South Branch of the Potomac. In succeeding years he received four more Hampshire grants and one in Kentucky. He apparently became county lieutenant of Hampshire about 1765 and represented the county in the House of Burgesses 1769–71. He was a member of the Virginia Convention of 1776, raised a company of Hampshire rangers during the early months of the War of Independence, and later served as a commissioner for purchasing Continental Army provisions in northwestern Virginia. Hite moved to Jefferson County, Ky., about 1788 (SIMSEdgar B. Sims. Sims Index to Land Grants in West Virginia. Charleston, 1952., 196; VA. COUNCIL JLS.H. R. McIlwaine et al., eds. Journals of the Council of the State of Virginia. 5 vols. Richmond, 1931–82., 1:62, 2:65–66; SALLEEHelen Hite Sallee. “The Descendents of Colonel Abraham Hite.” Kentucky Ancestors 6 (1970-71): 186–91., 186–88).



   
   GW traveled part of this more northerly route 10 Oct. 1770. Several Parkers lived west of Romney at this time on Mill, Patterson’s and New creeks (SIMSEdgar B. Sims. Sims Index to Land Grants in West Virginia. Charleston, 1952., 217–18; HEADS OF FAMILIES, VA.Heads of Families at the First Census of the United States Taken in the Year 1790: Virginia; Records of the State Enumerations, 1782 to 1785. 1908. Reprint. Baltimore, 1970., 26–27, 70–71).


 


28th. Remained at Colo. Hite’s all day to refresh myself and rest my Horses, having had a very fatieguing journey thro’ the Mountains, occasioned not more from the want of accomodation & the real necessaries of life than the showers of Rain which were continually falling & wetting the bushes—the passing of which, under these circumstances was very little better than swimming of rivulets.
From Colo. Hite, Colo. Josh. Neville  & others, I understood that the navigation of the South Branch in its present State, is made use of from Fort pleasant to its Mouth—that the most difficult part in it, and that would not take £100 to remove the obstruction (it being only a single rift of rocks across in one place) is 2 Miles below the old Fort. That this [distance to the mouth of the river], as the road goes, is 40 Miles; by water more and that, from any thing they knew, or believe to the contrary, it might at this moment be used 50 Miles higher, if any benefits were to result from it.


   
   Joseph Neville (1740–1819) of Hampshire County became a justice of the county in 1772, served as one of its burgesses 1773–75, and represented it in the Virginia Convention that met 1 Dec. 1775. A military contractor and recruiter for the state during the early part of the War of Independence, he was appointed county lieutenant for Hampshire in 1781. In the fall of 1782 he acted for Virginia in running the temporary boundary line between western Pennsylvania and western Virginia, a line that he helped to establish permanently nearly three years later (JOHNSTONRoss B. Johnston, ed. “West Virginians in the American Revolution.” West Virginia History 7 (1945–46): 54–64. [4], 5:220; VSPWilliam P. Palmer et al., eds. Calendar of Virginia State Papers and Other Manuscripts. 11 vols. Richmond, 1875–93., 2:625, 3:283; VA. COUNCIL JLS.H. R. McIlwaine et al., eds. Journals of the Council of the State of Virginia. 5 vols. Richmond, 1931–82., 2:419, 3:228, 421, 474).


   
   
   
   GW traveled part of the South Branch both above and below the site of Fort Pleasant 27 Mar.—10 April 1748 as a young surveyor for Lord Fairfax.


 


29th. Having appointed to join Doctr. Craik and my Baggage at Colo. Warner Washington’s, but finding it required only one day more to take the rout of Mr. Thos. Lewis’s (near Stanton) from whose Office I wanted some papers to enable me to prosecute my ejectments of those who had possessed themselves of my Land in the County of Washington, State of Pensylvania;  and that I might obtain a more distinct acct. of the Communication between Jackson’s River & the green Brier; I sent my Nephew Bushrod Washington (who was of my party) to that place [Warner Washington’s] to request the Doctr. to proceed [to Mount Vernon] & accompanied by Captn. Hite, son to the Colonel, I set out for Rockingham in which County Mr. Lewis now lives since the division of Augusta.
Proceeding up the So. fork of the So. Branch about 24 Miles—bated our Horses, & obtained something to eat ourselves, at one Rudiborts. Thence taking up a branch & following the same about 4 Miles thro’ a very confined & rocky path, towards the latter part of it, we ascended a very steep point of the So. Branch Mountain, but which was not far across, to the No. fork of Shanondoah;  down which by a pretty good path which soon grew into a considerable road, we discended until we arrived at one Fishwaters in Brocks gap, about Eight Miles from the foot of the Mountain—12 from Rudiborts & 36 from Colonl. Hites. This gap is occasioned by the above branch of Shannondoahs running thro the Cacapehon & North Mountains for about 20 Miles and affords a good road, except being Stony & crossing the water often.


   
   Thomas Lewis (1718–1790), a brother of GW’s deceased friend Andrew Lewis, lived on the South Fork of the Shenandoah River about 20 miles northeast of Staunton, Va. He was surveyor and a justice of Augusta County from its formation in 1745 until 1777 when his home became part of newly created Rockingham County (WAYLAND [2]John W. Wayland. Historic Homes of Northern Virginia and the Eastern Panhandle of West Virginia. Staunton, Va., 1937., 224; AREYHiram C. Arey. “The Public Career of Thomas Lewis.” Master’s thesis, University of Virginia, 1933., 26–27, 74). Now surveyor of Rockingham, he nevertheless retained records of his tenure as Augusta County surveyor. In response to a letter of 1 Feb. 1784 from GW (DLC:GW), Lewis had assured him that he had “in Safe keeping” the warrants and assignments for both the Millers Run land and a tract on the Ohio known as “the round bottom,” which GW also claimed (Lewis to GW, 24 Feb. 1784, ViMtvL).


   
   Staunton, seat of Augusta County, had been laid off by Lewis 1747–48 and had been established by the General Assembly in 1761 (HARRISON [7]J. Houston Harrison. Settlers by the Long Grey Trail: Some Pioneers to Old Augusta County, Virginia, and Their Descendants, of the Family of Harrison and Allied Lines. 1935. Reprint. Baltimore, 1975., 140–41).


   

   
   Abraham Hite, Jr. (1755–1832), enlisted in the Virginia Continental line as a second lieutenant 15 Nov. 1776. He reached the rank of captain in April 1779 and was a regimental paymaster after 1778. He was among the Virginia troops taken prisoner by the British at the fall of Charleston, S.C., 12 May 1780, but was soon paroled. Before the war Hite had explored and surveyed lands in Kentucky and after the war settled there, apparently preceding his father (HILLIERRichardson Hillier. “The Hite Family and the Settlement of the West.” Master’s thesis, University of Virginia, 1936., 78, 89–96; HEITMAN [2]Francis B. Heitman. Historical Register of Officers of the Continental Army during the War of the Revolution, April, 1775, to December, 1783. 1893. Rev. ed. Washington, D.C., 1914., 292).



   
   Johann Reinhart Rohrbach (d. 1821), of Hampshire County, lived on the South Fork of the South Branch of the Potomac near the mouth of Rohrbaugh Run, about four miles north of the present-day boundary between Hardy and Pendleton counties, W.Va. He arrived in Philadelphia from the Palatinate or from Switzerland in 1749 and lived in Berks County, Pa., before moving to the South Fork about 1767. On Virginia records his name often appears as John Rorebaugh, John Roraback, or John Rohrbaugh (ROHRBAUGHLewis Bunker Rohrbaugh. Rohrbach Genealogy: Descendants of nine Rohrbach immigrants to Colonial America, 1709–1754, and more than One hundred Rohrbach immigrants to America, 1825–1900 . . .. Philadelphia, 1970., 332–39).


   
   The South Fork (also called the Moorefield River) joins the South Branch of the Potomac near present-day Moorefield, W.Va.



   
   GW followed Rohrbaugh Run southeast to South Branch Mountain (now Shenandoah Mountain) and after crossing it, continued southeast along Overly Run, Bennett Run, or Crab Run to the North Fork of the Shenandoah River near present-day Bergton, Va.



   
   John Fitzwater, of Rockingham County, lived about two miles southeast of present-day Bergton, Va., “at a place called the Slippery Ford,” where in 1771 he had bought 130 acres of land (CHALKLEYLyman Chalkley. Chronicles of the Scotch-Irish Settlement in Virginia: Extracted from the Original Court Records of Augusta County, 1745–1800. 3 vols. 1912. Reprint. Baltimore, 1974., 3:513; WAYLAND [2]John W. Wayland. Historic Homes of Northern Virginia and the Eastern Panhandle of West Virginia. Staunton, Va., 1937., 198). A captain in the Rockingham County militia during the War of Independence, he also served the county as a justice 1778–85 (GWATHMEYJohn H. Gwathmey. Historical Register of Virginians in the Revolution: Soldiers, Sailors, Marines, 1775-1783. Richmond, 1938., 276; VA. COUNCIL JLS.H. R. McIlwaine et al., eds. Journals of the Council of the State of Virginia. 5 vols. Richmond, 1931–82., 3:460).


   
   Brocks Gap, located a short distance west of present-day Cootes Store, Va., is an opening in Little North Mountain through which the North Fork of the Shenandoah River flows into the broad level valley beyond. However, in the eighteenth century the name was also applied to the gorge above the gap, including Fitzwater’s place about 11 miles upstream. This gorge is flanked on the east by Church Mountain, an extension of Big North Mountain, and on the west by Hughs Mountain.


 


30th. Set out early—Captn. Hite returning home and travelled 11 or 12 Miles along the River, until I had passed thro’ the gap. Then bearing more westerly by one Bryan’s —the widow Smiths  and one Gilberts, I arrived at Mr. Lewis’s about Sundown, after riding about 40 Miles—leaving Rockingham C[our]t House to my right about 2 Miles.


   
   From Brocks Gap, GW rode southwest for several miles along the base of Little North Mountain and then turned southeast to cross Linville Creek about two miles northeast of present-day Edom, Va. Several Bryans had settled in the Linville Creek area, and two of their homes stood west of the creek on the road which GW traveled today. John Bryan, who apparently settled there about 1744, built a house near the creek, while Thomas Bryan, who bought an adjoining 300 acres in 1762, had a house about a quarter of a mile farther west (WAYLAND [3]John W. Wayland. The Lincolns in Virginia. Staunton, Va., 1946., 10, 14–15, 29–30, 52).


   
   
   
   Jane Harrison Smith (1735–1796), widow of Daniel Smith (1724–1781), lived at Smithland plantation about two miles northeast of Harrisonburg, Va. The eldest daughter of Capt. Daniel Harrison, she married Smith in 1751 and subsequently gave birth to at least 12 children. Her husband was a justice of Augusta County until 1777 and of Rockingham County after that date. He served as a captain at the Battle of Point Pleasant in 1774, became county lieutenant of Rockingham in Mar. 1781, and died in the fall of that year from injuries sustained when his horse threw him during a militia review in celebration of the Yorktown victory (HARRISON [7]J. Houston Harrison. Settlers by the Long Grey Trail: Some Pioneers to Old Augusta County, Virginia, and Their Descendants, of the Family of Harrison and Allied Lines. 1935. Reprint. Baltimore, 1975., 200, 245, 318–19).



   
   Felix Gilbert for many years kept a store near Cub Run about five miles southeast of Harrisonburg. Although an Augusta County justice as early as 1763, he did not become a Rockingham justice when the new county was formed. In May 1778 the Rockingham County court “convicted him of speaking treasonable words” against the Patriot cause (CHALKLEYLyman Chalkley. Chronicles of the Scotch-Irish Settlement in Virginia: Extracted from the Original Court Records of Augusta County, 1745–1800. 3 vols. 1912. Reprint. Baltimore, 1974., 2:364). He apparently moved to Wilkes County, Ga., about 1786 after empowering an agent to collect the many debts owed him in Rockingham (John Preston to Francis Preston, 26 Dec. 1786, PRESTON“Some Letters of John Preston.” William and Mary Quarterly, 2d ser., 1 (1921): 42–51., 47; WAYLAND [2]John W. Wayland. Historic Homes of Northern Virginia and the Eastern Panhandle of West Virginia. Staunton, Va., 1937., 219).



   
   The first permanent courthouse for Rockingham County was built at Harrisonburg 1780–81 (TERRELLI. L. Terrell. “Courthouses of Rockingham County.” Virginia Cavalcade 23 (Autumn 1973): 42–47., 42–43).


